CREDIT AGREEMENT
 
Dated as of July 18, 2008
 
AMENDED AND RESTATED as of April 23, 2010
 
And as further AMENDED AND RESTATED as of May 31, 2011
 
THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), the banks and other financial institutions (the “Initial Lenders”)
listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
syndication agent, HSBC BANK USA, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A.
and BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as co-documentation
agents, CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES LLC, as joint
lead arrangers and joint book managers, and CITIBANK, N.A. (“Citibank”), as
administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:
 
PRELIMINARY STATEMENT.  The Company, the lenders parties thereto and Citibank,
as agent, are parties to the 3-Year Credit Agreement dated as of July 18, 2008,
as amended and restated as of April 23, 2010 (the “Existing Credit
Agreement”).  Subject to the satisfaction of the conditions set forth in Section
3.01, the Borrower, the parties hereto and Citibank, as Agent, desire to amend
and restate the Existing Credit Agreement as herein set forth.
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
"Acquired/Disposed Business" means any Person, division or line of business
acquired or disposed of, as the case may be, by the Company or any Consolidated
Subsidiary of the Company where the consideration (whether cash, stock or other
form of consideration) for the transaction is at least $100,000,000 (it being
understood that such consideration shall be determined based on the payment made
at the time of the transaction, without regard to any subsequent or earnout
payments).


"Adjusted EBITDA" means for any period, with respect to any Acquired/Disposed
Business acquired or disposed of since the beginning of such period, the EBITDA
of such Acquired/Disposed Business (determined using the definition of EBITDA
herein mutatis mutandis and determined, if applicable, on a Consolidated basis
together with any Subsidiaries or other Consolidated entities of such
Acquired/Disposed Business), calculated on a pro forma basis as if the
acquisition or disposition of such Acquired/Disposed Business had occurred on
the first day of such period.
 
“Advance” means a Revolving Credit Advance or a Swing Line Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
 
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
“Agent’s Account” means (a) in the case of Advances denominated in any currency
other than Swiss Francs, the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, New Castle, Delaware 19720, Account
No. 36852248, Attention:  Bank Loan Syndications, (b) in the case of Advances
denominated in Swiss Francs, the account of the Sub-Agent designated in writing
from time to time by the Agent to the Company and the Lenders for such purpose
and (c) in any such case, such other account of the Agent as is designated in
writing from time to time by the Agent to the Company and the Lenders for such
purpose.


“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
 
“Applicable Margin” means, as of any date from and after the Restatement Date, a
percentage per annum determined by reference to the Public Debt Rating in effect
on such date as set forth below:


Public Debt Rating
S&P/Moody’s/Fitch
 
Applicable Margin for
Base Rate Advances
 
Applicable Margin for
Eurocurrency Rate
Advances
Level 1
At least BBB / Baa2 / BBB
 
 
0.200%
 
 
1.200%
Level 2
BBB-  /  Baa3 / BBB-
 
 
0.400%
 
 
1.400%
Level 3
BB + / Ba1 / BB+
 
 
0.600%
 
 
1.600%
Level 4
BB / Ba2 / BB
 
 
1.000%
 
 
2.000%
Level 5
BB- / Ba3 / BB-
 
 
1.250%
 
 
2.250%
Level 6
Ratings less than Level 5 (or unrated by S&P, Moody’s and Fitch)
 
 
1.250%
 
 
2.250%



“Applicable Percentage” means, as of any date from and after the Restatement
Date, a percentage per annum determined by reference to the Public Debt Rating
in effect on such date as set forth below:


Public Debt Rating
S&P/Moody’s/Fitch
 
Applicable
Percentage
Level 1
At least BBB / Baa2 / BBB
 
 
0.300%
Level 2
BBB-  /  Baa3 / BBB-
 
 
0.350%
Level 3
BB + / Ba1 / BB+
 
 
0.400%
Level 4
BB / Ba2 / BB
 
 
0.500%
Level 5
BB- / Ba3 / BB-
 
 
0.750%
Level 6
Ratings less than Level 5 (or unrated by S&P, Moody’s and Fitch)
 
 
1.000%

 
 
2

--------------------------------------------------------------------------------

 
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
 
“Assuming Lender” has the meaning specified in Section 2.18(b).
 
“Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), converting all
non-Dollar amounts into the Dollar Equivalent thereof at such time.
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
 
(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
 
(b)           ½ of one percent per annum above the Federal Funds Rate; and
 
(c)           the British Bankers Association Interest Settlement Rate
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day).
 
“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).
 
“Borrowers” means, collectively, the Company and the Designated Subsidiaries
from time to time.
 
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euros, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open for payments
in Euros).
 
“Commitment” means a Revolving Credit Agreement, a Swing Line Commitment or a
Letter of Credit Commitment.
 
“Commitment Date” has the meaning specified in Section 2.18(b).
 
“Commitment Increase” has the meaning specified in Section 2.18(a).
 
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of The Swiss Federation, lawful
currency of Japan, Euro and any other currency (other than Dollars) requested by
the applicable Borrower that can be provided by all Lenders.
 
“Committed L/C Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of The Swiss Federation, lawful
currency of Japan, lawful currency of Singapore, lawful currency of Canada,
lawful currency of Sweden, lawful currency of Denmark, lawful currency of
Australia, Euro and any other currency (other than Dollars) requested by the
applicable Borrower that can be provided by all Issuing Banks.
 
 
3

--------------------------------------------------------------------------------

 
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
Consolidated financial statements as of such date.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all payment obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all payment
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all payment obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all payment obligations of such
Person as lessee under leases that have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases, (f) all
payment obligations, contingent or otherwise, of such Person in respect of
acceptances, letters of credit or similar extensions of credit, (g) all net
payment obligations of such Person in respect of each Hedge Agreement, (h) all
Debt of others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (i) all Debt referred to in clauses (a) through
(h) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt; provided, however, that the term “Debt” shall not include
obligations under agreements providing for indemnification, deferred purchase
price payments or similar obligations incurred or assumed in connection with the
acquisition or disposition of assets or stock, whether by merger or otherwise.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Defaulting Lender” means, at any time, any Lender that has (a) failed to
perform any of its funding obligations hereunder,  including in respect of its
Advances or participations in respect of Letters of Credit or Swing Line
Advances, within two Business Days of the date required to be funded by it
hereunder, or (b)(i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
 
 
4

--------------------------------------------------------------------------------

 
 
“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.
 
“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto signed by such Designated Subsidiary
and the Company.
 
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or Assumption Agreement
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.
 
“EBITDA” means, for any period, operating income (or operating loss) plus (a)
depreciation expense, (b) amortization expense, (c) other non-cash charges in an
amount not to exceed $75,000,000 in any period of four fiscal quarters, in each
case determined in accordance with GAAP for such period and (d) Adjusted EBITDA.
 
“Effective Date” means July 18, 2008.
 
“Eligible Assignee” means (i) a Non-Defaulting Lender; (ii) an Affiliate of a
Non-Defaulting Lender that is a financial institution; and (iii) any other
Person approved by the Agent, each Issuing Bank and, unless an Event of Default
has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.07, the Company, each such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Company
nor an Affiliate of the Company shall qualify as an Eligible Assignee.  For the
avoidance of doubt, an Ineligible Person, a Defaulting Lender or any of its
Affiliates, or a structured finance vehicle, fund or similar entity or any
similar Person in connection with a securitization, shall not be an Eligible
Assignee or a permitted assignee under Section 9.07(a)(vii).
 
“Equivalent” in Dollars of any Committed Currency or Committed L/C Currency on
any date means the equivalent in Dollars of such currency determined by using
the quoted spot rate at which the Agent’s or applicable Issuing Bank’s principal
office in London offers to exchange Dollars for such currency in London at
approximately 4:00 P.M. (London time) (unless otherwise indicated by the terms
of this Agreement) on such date as is required pursuant to the terms of this
Agreement, and the “Equivalent” in any Committed Currency or Committed L/C
Currency of Dollars means the equivalent in such currency of Dollars determined
by using the quoted spot rate at which the Agent’s or applicable Issuing Bank’s
principal office in London offers to exchange such currency for Dollars in
London at approximately 4:00 P.M. (London time) (unless otherwise indicated by
the terms of this Agreement) on such date as is required pursuant to the terms
of this Agreement.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Company, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.
 
 
5

--------------------------------------------------------------------------------

 
 
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of the
Company or any ERISA Affiliate in the circumstances described in Section 4062(e)
of ERISA; (e) the withdrawal by the Company or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) a determination that any Plan is in “at risk” status
(within the meaning of Section 303 of ERISA); or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.
 
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
 
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or Assumption Agreement
pursuant to which it became a Lender (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender as such Lender may
from time to time specify to the Company and the Agent.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) in the case of any Borrowing
denominated in Dollars or any Committed Currency, the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Reuters LIBOR01 Page (or any successor page) as the London interbank offered
rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the respective rates per annum at which deposits in Dollars or the
applicable Committed Currency are offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to such Reference Bank’s
Eurocurrency Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period
(subject, however, to the provisions of Section 2.08) by (b) a percentage equal
to 100% minus the Eurocurrency Rate Reserve Percentage for such Interest Period.
 
“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii).
 
“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.
 
 
6

--------------------------------------------------------------------------------

 
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Excluded Taxes” means taxes that are excluded from the definition of Taxes
under Section 2.14, including for the avoidance of doubt taxes not subject to
gross up under Section 2.14(e).
 
“FATCA” means sections 1471 through 1474 of the Internal Revenue Code or
successor or substantially comparable statutory provisions, and any regulations
promulgated thereunder or guidance issued with respect to such provisions.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fitch” means Fitch, Inc. (or any successor).
 
“GAAP” has the meaning specified in Section 1.03.
 
“Guaranteed Obligations” has the meaning specified in Section 7.01.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements designed to protect a Person
against fluctuation in interest rates or currency exchange rates.  For the
avoidance of doubt, spot transactions shall not constitute Hedge Agreements.
 
“Increase Date” has the meaning specified in Section 2.18(a).
 
“Increasing Lender” has the meaning specified in Section 2.18(b).
 
“Ineligible Person” has the meaning specified in Section 9.07(f).
 
“Information” has the meaning specified in Section 9.08.
 
“Information Memorandum” means the information memorandum dated May 18, 2011
used by the Agent in connection with the syndication of the Revolving Credit
Commitments.
 
“Interest Expense” means, for any period, without duplication, (i) interest
expense (including the interest component on obligations under capitalized
leases), whether paid or accrued, on Total Debt of the Company and its
Consolidated Subsidiaries net of interest income of the Company and its
Consolidated Subsidiaries and (ii) solely for purposes of determining the
interest coverage ratio pursuant to Section 5.03(a) hereof, cash dividends,
whether paid or accrued, on any preferred stock of the Company that is
convertible into common stock of the Company, in each case for such period.  The
amount of Interest Expense for any period with respect to an Acquired/Disposed
Business that is acquired or disposed of since the beginning of such period
shall be increased or reduced, as the case may be, by the amount of Interest
Expense (determined using clause (i) of the preceding sentence mutatis mutandis
and determined, if applicable, on a Consolidated basis together with any
Subsidiaries or other Consolidated entities of such Acquired/Disposed Business)
for such period in respect of Total Debt (determined using the definition of
Total Debt herein mutatis mutandis and determined, if applicable, on a
Consolidated basis together with any Subsidiaries or other Consolidated entities
of such Acquired/Disposed Business) of such Acquired/Disposed Business,
determined on a pro forma basis as if the acquisition or disposition, as the
case may be, had occurred on the first day of such period (it being understood
that interest expense related to Debt incurred during such period to finance the
acquisition of any such Acquired/Disposed Business shall be included in the
foregoing calculation but interest expense related to any Debt no longer
outstanding or repaid or redeemed at the time of acquisition of any such
Acquired/Disposed Business shall be excluded).
 
 
7

--------------------------------------------------------------------------------

 
 
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurocurrency Rate Advance and ending on the last day of the period
selected by the Borrower requesting such Borrowing pursuant to the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by such Borrower pursuant to the provisions below.  The duration of
each such Interest Period shall be one, two, three or six months or, subject to
clause (iii) of this definition, nine or twelve months, as such Borrower may,
upon notice received by the Agent not later than 11:00 A.M. (New York City time)
on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
 
(i)           such Borrower may not select any Interest Period that ends after
the Termination Date;
 
(ii)           Interest Periods commencing on the same date for Eurocurrency
Rate Advances comprising part of the same Borrowing shall be of the same
duration;
                                                                   
(iii)          in the case of any such Revolving Credit Borrowing, the Borrowers
shall not be entitled to select an Interest Period having duration of nine or
twelve months unless, by 2:00 P.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, each Lender notifies the
Agent that such Lender will be providing funding for such Revolving Credit
Borrowing with such Interest Period (the failure of any Lender to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such Lender to the requested duration of such Interest Period); provided that,
if any or all of the Lenders object to the requested duration of such Interest
Period, the duration of the Interest Period for such Revolving Credit Borrowing
shall be one, two, three or six months, as specified by the Borrower requesting
such Revolving Credit Borrowing in the applicable Notice of Revolving Credit
Borrowing as the desired alternative to an Interest Period of nine or twelve
months;
                                                            
(iv)          whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and
 
(v)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
“Investment Grade” means the Company’s Public Debt Rating from at least two of
S&P, Moody’s and/or Fitch is not less than BBB-, Baa3 and/or BBB-, as the case
may be.
 
“Issuing Bank” means JPMorgan, as the initial Issuing Bank, and any Eligible
Assignee to which a portion of the Letter of Credit Commitment hereunder has
been assigned pursuant to Section 9.07 or any other Lender (so long as such
Eligible Assignee or such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the Agent of its
Applicable Lending Office and its Letter of Credit Commitment (which information
shall be recorded by the Agent in the Register)), for so long as the initial
Issuing Bank, Eligible Assignee or Lender, as the case may be, shall have a
Letter of Credit Commitment.
 
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.
 
“L/C Related Documents” has the meaning specified in Section 2.06(c)(i).
 
“Lenders” means the Initial Lenders, each Swing Line Bank, each Issuing Bank and
each Person that shall become a party hereto pursuant to Section 9.07.
 
“Letter of Credit” has the meaning specified in Section 2.01(c).
 
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit to any Borrower in
(a) as of the Restatement Date, the Dollar amount set forth opposite the Issuing
Bank’s name on Schedule I hereto under “Letter of Credit Commitment” and (b)
thereafter, the Dollar amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 9.07(d) as such Issuing Bank’s
“Letter of Credit Commitment”, in each case as such amount may be increased or
reduced from time to time pursuant to the terms of this Agreement.
 
“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $200,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.
 
“Leverage Ratio” means, as of the last day of each fiscal quarter of the
Company, the ratio of (i) Total Debt of the Company and its Consolidated
Subsidiaries as of such date to (ii) Consolidated EBITDA of the Company and its
Consolidated Subsidiaries for the period of four fiscal quarters then ended.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement in the nature of a security
interest, including, without limitation, the lien or retained security title of
a conditional vendor.
 
“Loan Document” means this Agreement, the Notes, if any, and the other L/C
Related Documents.
 
“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of  the Company and its
Consolidated Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any other Loan Document or (c) the ability of the
Company to perform its obligations under this Agreement or any other Loan
Document.
 
“Moody’s” means Moody’s Investors Service, Inc. (or any successor).
 
 
9

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
 
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
 
“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.
 
“Notice of Issuance” has the meaning specified in Section 2.03(a).
 
“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
 
“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).
 
“Participation Cut-Off Date” has the meaning specified in Section 2.03(c).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
 
“Payment Office” means, for any Committed Currency or Committed L/C Currency,
such office of Citibank as shall be from time to time selected by the Agent and
notified by the Agent to the Company and the Lenders.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P, Moody’s or Fitch, as the case may be, for
non-credit enhanced long-term senior unsecured debt issued by the Company.  For
purposes of the foregoing, (a) if only one of S&P, Moody’s and Fitch shall have
in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage shall be determined by reference to one Rating Level below the
available Public Debt Rating announced by such rating agency; (b) if the ratings
from S&P, Moody’s and Fitch fall within different Rating Levels, and (i) two of
the ratings are at the same Rating Level, the Applicable Margin and the
Applicable Percentage shall be determined by reference to the two ratings at the
same Rating Level or (ii) each of the three ratings fall within different Rating
Levels, then the Applicable Margin and the Applicable Percentage shall be
determined by reference to the middle Rating Level, (c) if only two of S&P,
Moody’s and Fitch shall have in effect a Public Debt Rating and (i) such ratings
are at the same Rating Level, the Applicable Margin and the Applicable
Percentage shall be determined by reference to such Rating Level, (ii) such
ratings are at different Rating Levels and separated by one Rating Level, the
Applicable Margin and the Applicable Percentage shall be determined by reference
to the higher of such ratings or (iii) such ratings are at different Rating
Levels and separated by more than one Rating Level, the Applicable Margin and
the Applicable Percentage shall be determined by reference to the Rating Level
that is one Rating Level higher than the lower of such ratings; (d) if none of
S&P, Moody’s or Fitch shall have in effect a Public Debt Rating, the Applicable
Margin and the Applicable Percentage will be set in accordance with Level 6
under the definition of “Applicable Margin” or “Applicable Percentage”, as the
case may be; (e) if any such rating established by S&P, Moody’s or Fitch shall
be changed, such change shall be effective as of the date on which such change
is first announced publicly by the rating agency making such change; and (f) if
S&P, Moody’s or Fitch shall change its system of ratings designations, each
reference to the Public Debt Rating announced by S&P, Moody’s or Fitch, as the
case may be, shall refer to the then equivalent rating by S&P, Moody’s or Fitch,
as the case may be, that corresponds to the prior ratings designation.
 
 
10

--------------------------------------------------------------------------------

 
 
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Revolving Credit Commitment at such time and the denominator of which is the
aggregate Revolving Credit Commitments at such time and (b) such amount.
 
“Rating Level” means, with respect to any rating agency, each rating subcategory
or “notch” of such rating agency , giving effect to pluses and minuses (or
similar designations).  By way of illustration, BBB+, BBB and BBB- are each
separate Rating Levels of S&P.
 
“Reference Banks” means Citibank, JPMorgan and HSBC Bank USA, National
Association.
 
“Register” has the meaning specified in Section 9.07(d).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate outstanding principal amount (based on the
Equivalent in Dollars at such time) of the Revolving Credit Advances, or, if no
such principal amount is then outstanding, Lenders having at least a majority in
amount of the Revolving Credit Commitments; provided, however, that if any
Lender shall be a Defaulting Lender at such time then there shall be excluded
from the determination of Required Lenders the aggregate principal amount of
Revolving Credit Advances and Revolving Credit Commitments of such Lender at
such time.
 
“Restatement Date” has the meaning specified in Section 3.01.
 
“Revolving Credit Advance” means an Advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Sections 2.01(a) or 2.03(c).
 
“Revolving Credit Commitment” means as to any Lender, the obligation of such
Lender to make Revolving Credit Advances to any Borrower in (a) as of the
Restatement Date, the Dollar amount set forth opposite such Lender’s name on
Schedule I hereto as such Lender’s “Revolving Credit Commitment” and (b)
thereafter, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(d), as such amount may be
increased or reduced from time to time pursuant to the terms of this Agreement.
 
“S&P” means Standard & Poor’s Ratings Services (or any successor).
 
 
11

--------------------------------------------------------------------------------

 
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any  ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
“Special Letter of Credit” has the meaning specified in Section 2.01(c).
 
“Sub-Agent” means Citibank International plc.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
“Swing Line Advance” means an Advance in Dollars made by any Swing Line Bank to
any Borrower as part of a Swing Line Borrowing pursuant to Section 2.01(b) or by
any Lender pursuant to Section 2.02(b).
 
“Swing Line Bank” means Citibank and any other Lender that expressly agrees in a
writing delivered to the Company and the Agent to perform in accordance with all
of the obligations that, by the terms of this Agreement, are required to be
performed by such Lender as a Swing Line Bank.
 
“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by any Swing Line Bank.
 
“Swing Line Commitment” means with respect to any Swing Line Bank (a) initially,
the Dollar amount set forth opposite such Swing Line Bank’s name on Schedule I
hereto as such Swing Line Bank’s “Swing Line Commitment” and (b) thereafter, the
Dollar amount set forth for such Swing Line Bank in the Register maintained by
the Agent pursuant to Section 9.07(d), as such amount may be increased or
reduced from time to time pursuant to the terms of this Agreement.
 
“Swing Line Facility” has the meaning specified in Section 2.01(b).
 
“Termination Date” means the earlier of (a) May 31, 2016 and (b) the date of
termination in whole of the Revolving Credit Commitments pursuant to
Section 2.05 or 6.01.
 
 
12

--------------------------------------------------------------------------------

 
 
“Total Debt” means, without duplication, the aggregate principal amount of Debt
for money borrowed (including unreimbursed drawings under letters of credit) or
any capitalized lease obligation, any obligation under a purchase money
mortgage, conditional sale or other title retention agreement or any obligation
under notes payable or drafts accepted representing extensions of credit, but
shall not include any Debt in respect of Hedge Agreements.
 
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit to any Borrower
in an amount (converting all non-Dollar amounts into the then Dollar Equivalent
thereof) equal to the excess of (a) the amount of its Letter of Credit
Commitment over (b) the aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank.
 
“Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances
(based in respect of any Revolving Credit Advances denominated in a Committed
Currency or the Equivalent in Dollars at such time) made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of (A) the aggregate principal amount of all Swing Line Advances
then outstanding and (B) the aggregate Available Amount of all the Letters of
Credit outstanding at such time.
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from”  means “from and including” and the words “to” and “until” each
mean “to but excluding”.
 
SECTION 1.03.  Accounting Terms.  Except as expressly provided herein, all terms
of an accounting nature shall be construed in accordance with generally accepted
accounting principles in the United States of America, as in effect from time to
time (“GAAP”); provided that, if the Company or the Required Lenders notify the
Agent that the Company or the Required Lenders, as applicable, request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Date in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
 
SECTION 2.01.  The Advances and Letters of Credit.  (a) Revolving Credit
Advances.  Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Revolving Credit Advances to any Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Revolving
Credit Advances to be denominated in a Committed Currency on the Equivalent in
Dollars determined on the date of delivery of the applicable Notice of Revolving
Credit Borrowing) for all Borrowers not to exceed such Lender’s Unused
Commitment.  Each Revolving Credit Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof in the case
of Revolving Credit Advances denominated in Dollars and the Equivalent of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof in the case
of Revolving Credit Advances denominated in any Committed Currency (determined
on the date of the applicable Notice of Revolving Credit Borrowing) and shall
consist of Revolving Credit Advances of the same Type and in the same currency
made on the same day by the Lenders ratably according to their respective
Revolving Credit Commitments.  Within the limits of each Lender’s Revolving
Credit Commitment, any Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.10 and reborrow under this Section 2.01(a).
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           Swing Line Advances.  Each Swing Line Bank severally agrees, on
the terms and conditions hereinafter set forth, to make Swing Line Advances to
any Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date (i) in an aggregate amount of Swing
Line Advances made by all Swing Line Banks to all Borrowers not to exceed at any
time outstanding $25,000,000 (the “Swing Line Facility”) and (ii) in an amount
not to exceed the Unused Commitments of the Lenders on such Business Day.  No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance.  Each Swing Line Borrowing shall be
in an amount of $500,000 or an integral multiple of $10,000 in excess thereof
and shall consist of a Base Rate Advance.  Within the limits of the Swing Line
Facility and within the limits referred to in clause (ii) above, any Borrower
may borrow under this Section 2.01(b), prepay pursuant to Section 2.10 and
reborrow under this Section 2.01(b).
 
(c)           Letters of Credit.  Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit”) for the account of any Borrower from time to time on any Business Day
during the period from the Effective Date until 30 days before the Termination
Date (i) in an aggregate Available Amount for all Letters of Credit issued by
all Issuing Banks not to exceed at any time the  Letter of Credit Facility at
such time, (ii) in an amount for each Issuing Bank (converting all non-Dollar
amounts into the then Dollar Equivalent thereof) not to exceed the amount of
such Issuing Banks’ Letter of Credit Commitment at such time and (iii) in an
amount for each such Letter of Credit (converting all non-Dollar amounts into
the then Dollar Equivalent thereof) not to exceed an amount equal to the Unused
Commitments of the Lenders at such time.  Each Letter of Credit shall be in an
amount of $10,000 (or the Equivalent thereof in any Committed L/C Currency) or
any integral multiple of $1,000 in excess thereof.  No Letter of Credit shall
have an expiration date (including all rights of any Borrower or the beneficiary
to require renewal) later than the earlier of (x) 15 days prior to the
Termination Date or (y) the date that is one year after the issuance thereof;
provided that any Letter of Credit which provides for automatic one-year
extension(s) of such expiration date shall be deemed to comply with the
foregoing requirement if the applicable Issuing Bank has the unconditional right
to prevent any such automatic extension from taking place.  Notwithstanding
anything to the contrary in the preceding sentence, Letters of Credit issued by
any Issuing Bank may have expiration dates as mutually agreed upon by the
Company and such Issuing Bank (any such Letters of Credit with expiration dates
after 15 days prior to the Termination Date, “Special Letters of Credit”). 
Within the limits referred to above, any Borrower may request the issuance of
Letters of Credit under this Section 2.01(c), repay any Advances resulting from
drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(c).  Each letter of credit
listed on Schedule 2.01(c) shall be deemed to constitute a Letter of Credit
issued hereunder, and each Lender that is an issuer of such a Letter of Credit
shall, for purposes of Section 2.03, be deemed to be an Issuing Bank for each
such letter of credit, provided that all such letters of credit shall be
permitted to expire on their respective expiration dates as in effect on the
date of this Agreement (and the respective Issuing Banks are permitted to take
such steps under such letters of credit which have automatic renewal or
extension provisions to prevent such automatic renewals or extensions from
occurring) and any  replacement of any such letter of credit shall be issued by
an Issuing Bank pursuant to the terms of this Agreement.  The terms “issue”,
“issued”, “issuance” and all similar terms, when applied to a Letter of Credit,
shall include any renewal, extension or amendment thereof.
 
SECTION 2.02.  Making the Advances.  (a)  Except as otherwise provided in
Section 2.02(b) or Section 2.03(a) and except with respect to Advances made
pursuant to Section 2.03(c), each Revolving Credit Borrowing shall be made on
notice, given not later than (x) 10:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Revolving Credit Borrowing in the
case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances or
(y) 12:00 noon (New York City time) on the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Base Rate
Advances, by any Borrower to the Agent (and, in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances denominated in Swiss Francs,
simultaneously to the Sub-Agent), which shall give to each Lender prompt notice
thereof by facsimile.  Each such notice of a Revolving Credit Borrowing (a
“Notice of Revolving Credit Borrowing”) shall be by telephone, confirmed
immediately in writing, or facsimile in substantially the form of Exhibit B
hereto, specifying therein the requested (i) date of such Revolving Credit
Borrowing, (ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Advance; provided, however,
that if any such notice shall fail to specify a currency, Dollars shall be
deemed to have been specified.  Each Lender shall, before 2:00 P.M. (New York
City time) on the date of such Revolving Credit Borrowing, make available for
the account of its Applicable Lending Office to the Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing.  After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the applicable Borrower requesting the
Revolving Credit Borrowing at the Agent’s address referred to in Section 9.02
or, in the case of a Revolving Credit Borrowing in a Committed Currency, at the
applicable Payment Office, as the case may be; provided, however, that the Agent
shall first make a portion of such funds equal to the aggregate principal amount
of any Swing Line Advances made by the Swing Line Banks and outstanding on the
date of such Revolving Credit Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the Swing Line Banks for repayment
of such Swing Line Advances.
 
 
14

--------------------------------------------------------------------------------

 
  
(b)           Each Swing Line Borrowing shall be made on notice, given not later
than 3:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the applicable Borrower to each Swing Line Bank and the Agent, of
which the Agent shall give prompt notice to the Lenders.  Each such notice of a
Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone,
confirmed at once in writing, or facsimile, specifying therein the requested (i)
date of such Borrowing, (ii) amount of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the tenth Business Day after
the requested date of such Borrowing.  Each Swing Line Bank shall, before 5:00
P.M. (New York City time) on the date of such Swing Line Borrowing, make such
Swing Line Bank’s ratable portion of such Swing Line Borrowing available (based
on the respective Swing Line Commitments of the Swing Line Banks) to the Agent
at the Agent’s Account, in same day funds in Dollars.  After the Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the applicable Borrower
at the Agent’s address referred to in Section 9.02.  The principal amount of any
Swing Line Borrowing made pursuant to this Section 2.02(b) shall accrue interest
at the Base Rate and shall be for the account of the Swing Line Bank from the
date such funds are made available to such Borrower to the date on which each
other Lender purchases from such Swing Line Bank and such Swing Line Bank sells
and assigns to each such other Lender such other Lender’s Ratable Share of such
outstanding Swing Line Advance pursuant to the immediately following sentence of
this Section 2.02(b).  Upon written demand by any Swing Line Bank with a Swing
Line Advance, with a copy of such demand to the Agent, each other Lender will
purchase from such Swing Line Bank, and such Swing Line Bank shall sell and
assign to each such other Lender, such other Lender’s Ratable Share of such
outstanding Swing Line Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of such Swing Line Bank,
by deposit or transfer to the Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Swing Line
Advance to be purchased by such Lender.  Each Borrower hereby agrees to each
such sale and assignment.  Each Lender agrees to purchase its Ratable Share of
an outstanding Swing Line Advance on (i) the Business Day on which demand
therefor is made by the Swing Line Bank which made such Advance, provided that
notice of such demand is given not later than 11:00 A.M. (New York City time) on
such Business Day or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time.  Upon any such assignment by a
Swing Line Bank to any other Lender of a portion of a Swing Line Advance, such
Swing Line Bank represents and warrants to such other Lender that such Swing
Line Bank is the legal and beneficial owner of such interest being assigned by
it, but makes no other representation or warranty and assumes no responsibility
with respect to such Swing Line Advance, this Agreement, any Notes or any
Borrower.  If and to the extent that any Lender shall not have so made the
amount of such Swing Line Advance available to the Agent, such Lender agrees to
pay to the Agent forthwith on demand such amount together with interest thereon,
for each day from the date such Lender is required to have made such amount
available to the Agent until the date such amount is paid to the Agent, at the
Federal Funds Rate.  If such Lender shall pay to the Agent such amount for the
account of such Swing Line Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Swing Line Advance made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Swing Line Advance made by such Swing Line Bank shall be
reduced by such amount on such Business Day.
 
(c)           Anything in subsection (a) above to the contrary notwithstanding,
(i) no Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Borrowing is less than $10,000,000 (or
the Equivalent thereof in a Committed Currency) or if the obligation of the
applicable Lenders to make Eurocurrency Rate Advances shall then be suspended
pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not
be outstanding as part of more than twenty separate Borrowings.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)           Each Notice of Revolving Credit Borrowing and each Notice of Swing
Line Borrowing of any Borrower shall be irrevocable and binding on such
Borrower.  In the case of any Revolving Credit Borrowing that the related Notice
of Revolving Credit Borrowing specifies is to be comprised of Eurocurrency Rate
Advances, the applicable Borrower requesting such Revolving Credit Borrowing
shall indemnify each applicable Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Revolving Credit Borrowing for such Revolving
Credit Borrowing the applicable conditions set forth in Article III, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Revolving Credit Borrowing when such Advance, as a result
of such failure, is not made on such date.
 
(e)           Unless the Agent shall have received notice from an applicable
Lender prior to the time of any Revolving Credit Borrowing, except with respect
to Borrowings pursuant to Section 2.03(c), or any Swing Line Borrowing, as the
case may be, that such Lender will not make available to the Agent such Lender’s
ratable portion of such Revolving Credit Borrowing or Swing Line Borrowing, as
the case may be, the Agent may assume that such Lender has made such portion
available to the Agent on the date of such Revolving Credit Borrowing or Swing
Line Borrowing, as the case may be, in accordance with subsection (a) or (b) of
this Section 2.02 and the Agent may, in reliance upon such assumption, make
available to the applicable Borrower proposing the Borrowing on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Agent, such Lender agrees to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Agent provided, however,
that if such Lender does not repay the Agent such Borrower agrees to repay the
Agent forthwith on demand such corresponding amount with interest thereon, at
(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to the Advances comprising such Borrowing and (B) the cost of funds
incurred by the Agent in respect of such amount and (ii) in the case of such
Lender, (A) the Federal Funds Rate in the case of Advances denominated in
Dollars or (B) the cost of funds incurred by the Agent in respect of such amount
in the case of Advances denominated in Committed Currencies. If such Lender
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Revolving
Credit Borrowing or the Swing Line Bank’s Swing Line Advance as part of such
Swing Line Borrowing for purposes of this Agreement.
 
(f)           The failure of any applicable Lender or Swing Line Bank to make
the Revolving Credit Advance, except Advances made pursuant to Section 2.03(c),
or Swing Line Advance, as the case may be, to be made by it as part of any
Borrowing shall not relieve any other Lender or Swing Line Bank of its
obligation, if any, hereunder to make its Revolving Credit Advance or Swing Line
Advance on the date of such Revolving Credit Borrowing or Swing Line Borrowing,
as the case may be, but no Lender or Swing Line Bank shall be responsible for
the failure of any other Lender or Swing Line Bank to make the Revolving Credit
Advance or Swing Line Advance to be made by such other Lender or Swing Line Bank
on the date of any Revolving Credit Borrowing or Swing Line Borrowing, as the
case may be.
 
SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by facsimile.  Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or facsimile, specifying therein the requested (i) date of such
issuance (which shall be a Business Day), (ii) Available Amount and currency of
such Letter of Credit, (iii) expiration date of such Letter of Credit (which
expiration date shall not be later than the earlier of (x) 15 days prior to the
Termination Date or (y) the date that is one year after the issuance thereof;
provided that any such Letter of Credit which provides for automatic one-year
extension(s) of such expiration date shall be deemed to comply with the
foregoing requirement if the applicable Issuing Bank has the unconditional right
to prevent any such automatic extension from taking place and each Issuing Bank
hereby agrees to exercise such right to prevent any such automatic extension for
each such Letter of Credit outstanding after the Termination Date; and provided,
further, that the expiration date of a Special Letter of Credit shall be
determined as set forth in Section 2.01(c)), (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such customary application as such Issuing Bank may
specify to the Borrower requesting such issuance for use in connection with such
requested Letter of Credit.  If the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its sole discretion, such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Borrower requesting such issuance at its
office referred to in Section 9.02 or as otherwise agreed with such Borrower in
connection with such issuance.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by a Borrower to,
or entered into by a Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit.  Each
Borrower hereby agrees to each such participation.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to any Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to such
Borrower hereunder, regardless of the satisfaction of the conditions set forth
in Section 3.03.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to an assignment in
accordance with Section 9.07 or otherwise pursuant to this
Agreement.  Notwithstanding anything to the contrary in the preceding sentences
of this Section 2.03(b), (i) each Lender’s obligation to acquire participations
pursuant thereto with respect to any Special Letter of Credit shall expire on
the day that is 15 days prior to the Termination Date and (ii) each Lender’s
existing participation, if any, pursuant thereto with respect to any Special
Letter of Credit shall terminate on the day that is 15 days prior to the
Termination Date.
 
(c)           Drawing and Reimbursement.  The payment by an Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of a Revolving Credit Advance (and
shall be made whether or not the conditions set forth in Section 3.03 have been
satisfied; it being understood that no representations or warranties shall be
made or deemed made by any Borrower in connection with such drawing), which, in
the case of a Letter of Credit denominated in Dollars, shall be a Base Rate
Advance, in the amount of such draft or, in the case of a Letter of Credit
denominated in any currency other than Dollars, shall be a Base Rate Advance in
the Equivalent in Dollars on the date such draft is paid.  Each Issuing Bank
shall give prompt notice (and such Issuing Bank will use its commercially
reasonable efforts to deliver such notice within one Business Day) of each
drawing under any Letter of Credit issued by it to the Company, the applicable
Borrower (if not the Company) and the Agent.  Upon written demand by such
Issuing Bank, with a copy of such demand to the Agent and the Company, each
Lender shall pay to the Agent such Lender’s Ratable Share of such outstanding
Advance, by making available for the account of its Applicable Lending Office to
the Agent for the account of such Issuing Bank, by deposit to the Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Advance to be funded by such Lender.  Each Lender
acknowledges and agrees that its obligation to make Advances pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Promptly after receipt thereof, the Agent
shall transfer such funds to such Issuing Bank.  Each Lender agrees to fund its
Ratable Share of any such outstanding Advance on (i) the Business Day on which
demand therefor is made by such Issuing Bank, provided that notice of such
demand is given not later than 11:00 A.M. (New York City time) on such Business
Day, or (ii) the first Business Day next succeeding such demand if notice of
such demand is given after such time.  If and to the extent that any Lender
shall not have so made the amount of such Advance available to the Agent, such
Lender agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable.  If such Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Revolving Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of such Advance made by
such Issuing Bank shall be reduced by such amount on such Business
Day.  Notwithstanding anything to the contrary in the preceding sentences of
this Section 2.03(c):  (x) each Lender’s obligation to pay its Ratable Share of
any Advances pursuant thereto in respect of any Special Letters of Credit shall
expire on the day that is 15 days prior to the Termination Date (the
“Participation Cut-Off Date”); and (y) on and after the Participation Cut-Off
Date, each drawing under a Special Letter of Credit shall be deemed not to
constitute an Advance, but shall instead constitute an immediate obligation of
the applicable Borrower to reimburse the full amount of such drawing, which
obligation shall be satisfied to the extent that funds are on deposit in the
special sub-account of the L/C Cash Deposit Account (as described in Section
2.10(c)) by application of such funds in accordance with Section 2.10(c).
 
17

--------------------------------------------------------------------------------

 
 
(d)           Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to
the Agent and each Lender on the first Business Day of each month a written
report summarizing issuance and expiration dates of Letters of Credit issued by
such Issuing Bank during the preceding month and drawings during such month
under all Letters of Credit and (B) to the Agent and each Lender (with a copy to
the Company) on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by such Issuing Bank
(including, in each case, the Dollar Equivalent of any Letter of Credit
denominated in a Committed L/C Currency).
 
(e)           Failure to Make Advances.  The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
 
SECTION 2.04.  Fees.  (a)  Facility Fee.  The Company agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Revolving Credit Commitment from the Restatement Date in the case of
each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing June 30, 2011, and on the Termination Date; provided that no
Defaulting Lender shall be entitled to receive any facility fee in respect of
its Revolving Credit Commitment for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay such fee that
otherwise would have been required to have been paid to that Defaulting Lender),
other than a facility fee, as described above, on the aggregate principal amount
of Advances funded by such Defaulting Lender outstanding from time to time.
 
(b)           Letter of Credit Fees.  (i)  Each Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit issued at
the request of such Borrower and outstanding from time to time on or after the
Reinstatement Date at a rate per annum equal to the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time during such calendar
quarter, payable in arrears quarterly on the third Business Day after the later
of (a) receipt of an invoice for the letter of credit fees or (b) the last day
of each March, June, September and December, commencing with the quarter ended
June 30, 2011, and on the Termination Date payable upon demand; provided, that
no Defaulting Lender shall be entitled to receive any commission in respect of
Letters of Credit for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay such commission to that
Defaulting Lender but shall pay such commission as set forth in Section 2.19);
provided, further, that such commission shall be increased by 2% per annum upon
the occurrence and during the continuation of an Event of Default if the
Borrowers are required to pay Default Interest pursuant to Section 2.07(b).
 
 
18

--------------------------------------------------------------------------------

 
 
(ii)           Each Borrower shall pay to each Issuing Bank for its own account
a fronting fee on the aggregate Available Amount of all Letters of Credit issued
by such Issuing Bank at the request of such Borrower and outstanding from time
to time during each calendar quarter at a rate per annum equal to 0.25% payable
in arrears quarterly on the third Business Day after the later of (a) receipt of
an invoice for the fronting fee or (b) the last day of each March, June,
September and December, commencing with the quarter ended June 30, 2011, and on
the Termination Date payable upon demand.
 
(c)           Agent’s Fees.  The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Company and the
Agent.
 
SECTION 2.05.  Optional Termination or Reduction of the Revolving Credit
Commitments.  (a) Ratable Reduction.  The Company shall have the right, upon at
least three Business Days’ notice to the Agent, permanently to terminate in
whole or to reduce ratably in part the unused portions of the respective
Revolving Credit Commitments of the Lenders, provided that each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.
 
(b)           Non-Ratable Reduction.  The Company shall have the right, at any
time, upon at least three Business Days’ notice to a Defaulting Lender (with a
copy to the Agent), to terminate in whole such Defaulting Lender’s Revolving
Credit Commitment.  Such termination shall be effective with respect to such
Defaulting Lender’s Revolving Credit Commitment on the date set forth in such
notice, provided, however, that such date shall be no earlier than three
Business Days after receipt of such notice.  Upon termination of a Lender’s
Revolving Credit Commitment under this Section 2.05(b), the Borrowers will pay
all principal of, and interest accrued to the date of such payment on, Advances
owing to such Defaulting Lender and pay any accrued facility fee payable to such
Defaulting Lender pursuant to the provisions of Section 2.04(a), and all other
amounts then payable to such Defaulting Lender hereunder (including, but not
limited to, any increased costs, additional interest or other amounts owing
under Section 2.11, any indemnification for taxes under Section 2.14, and any
compensation payments due as provided in Section 9.04(c)); and upon such
payments, the obligations of such Defaulting Lender hereunder shall, by the
provisions hereof, be released and discharged; provided, however, that (i) such
Defaulting Lender’s rights under Sections 2.11, 2.14 and 9.04, and its
obligations under Section 9.04(e) shall survive such release and discharge as to
matters occurring prior to such date; and (ii) no claim that the Borrowers may
have against such Defaulting Lender arising out of such Defaulting Lender’s
default hereunder shall be released or impaired in any way.  Any reduction in
the aggregate amount of the Commitments of the Lenders pursuant to this Section
2.05(b) may not be reinstated except as otherwise provided in Section 2.18;
provided further, however, that if pursuant to this Section 2.05(b), the
Borrowers shall pay to a Defaulting Lender any principal of, or interest accrued
on, the Advances owing to such Defaulting Lender, then the Borrowers shall
either (x) confirm to the Agent that no Default under Section 6.01(a) or (e) or
Event of Default has occurred and is continuing or (y) pay or cause to be paid a
ratable payment of principal and interest on Advances owing to all
Non-Defaulting Lenders.
 
SECTION 2.06.  Repayment.  (a)  Revolving Credit Advances.  Each Borrower shall
repay to the Agent for the ratable account of the Lenders on the Termination
Date the aggregate principal amount of the Revolving Credit Advances then
outstanding to such Borrower.
 
(b)           Swing Line Advances.  Each Borrower shall repay to the Agent for
the account of the Swing Line Banks and each other Lender which has made a Swing
Line Advance the outstanding principal amount of each Swing Line Advance made by
each of them by no later than the earlier of (i) the tenth Business Day after
the requested date of such Borrowing and (ii) the Termination Date.
 
(c)           Letter of Credit Reimbursements.  The obligation of any Borrower
under this Agreement to repay any Advance that results from payment of a drawing
under a Letter of Credit shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by a Borrower is without prejudice to,
and does not constitute a waiver of, any rights such Borrower might have or
might acquire as a result of the payment by any Lender of any draft or the
reimbursement by such Borrower thereof):
 
 
19

--------------------------------------------------------------------------------

 
 
(i)           any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit or any other agreement or instrument relating thereto
(all of the foregoing being, collectively, the “L/C Related Documents”);
 
(ii)           any change in the time, manner or place of payment of any Letter
of Credit;
 
(iii)           the existence of any claim, set-off, defense or other right that
any Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
 
(iv)           any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not substantially comply with
the terms of such Letter of Credit;
 
(vi)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of any Borrower in respect of the L/C Related
Documents; or
 
(vii)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing that might, but for the provisions of this
Section, constitute a legal or equitable discharge of any Borrower’s obligations
hereunder.
 
SECTION 2.07.  Interest on Advances.  (a)  Scheduled Interest.  Each Borrower
shall pay interest on the unpaid principal amount of each Revolving Credit
Advance and Swing Line Advance made to it and owing to each Lender from the date
of such Revolving Credit Advance or Swing Line Advance, as the case may be,
until such principal amount shall be paid in full, at the following rates per
annum:
 
(i)           Base Rate Advances.  During such periods as such Revolving Credit
Advance is a Base Rate Advance and for each Swing Line Advance, a rate per annum
equal at all times to the sum of (x) the Base Rate in effect from time to time
plus (y) the Applicable Margin in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full or Swing Line Advance is paid in full.
 
(ii)           Eurocurrency Rate Advances.  During such periods as such Advance
is a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.
 
(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrowers to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum (in
addition to the interest required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above) and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above; provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Agent.
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 2.08.  Interest Rate Determination.  (a)  Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurocurrency Rate.  If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks.  The Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).
 
(b)           If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Revolving Credit Borrowing in sufficient
amounts to fund their respective Advances as a part of such Borrowing during its
Interest Period or (ii) the Eurocurrency Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Company and the
Lenders, whereupon (A) the Borrower of such Eurocurrency Advances will, on the
last day of the then existing Interest Period therefor, (1) if such Eurocurrency
Rate Advances are denominated in Dollars, either (x) prepay such Advances or (y)
Convert such Advances into Base Rate Advances and (2) if such Eurocurrency Rate
Advances are denominated in any Committed Currency, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances in the Equivalent
amount of Dollars and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.
 
(c)           If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, Converted into Base Rate Advances in the Equivalent
amount of Dollars.
 
(d)           On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Revolving Credit Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $10,000,000 (or the
Equivalent thereof in any Committed Currency), such Advances shall automatically
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, Convert into Base Rate Advances in the Equivalent
amount of Dollars.
 
(e)           Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be Converted
into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in any Committed Currency, be Converted into a Base Rate Advance in
the Equivalent amount of Dollars and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurocurrency Rate Advances shall be suspended.
 
(f)           If Reuters LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate for any Eurocurrency Rate Advances after the Agent has
requested such information,
 
(i)           the Agent shall forthwith notify the Company and the Lenders that
the interest rate cannot be determined for such Eurocurrency Rate Advances,
 
 
21

--------------------------------------------------------------------------------

 
 
(ii)           with respect to Eurocurrency Rate Advances, each such Advance
will automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars, be
prepaid by the applicable Borrower or be automatically Converted into a Base
Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in any
Committed Currency, be prepaid by the applicable Borrower or be automatically
Converted into a Base Rate Advance in the Equivalent amount of Dollars, and
 
(iii)           the obligation of the Lenders to make Eurocurrency Rate Advances
or to Convert Base Rate Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
 
SECTION 2.09.  Optional Conversion of Revolving Credit Advances.  The Borrower
of any Revolving Credit Advance may on any Business Day, upon notice given to
the Agent not later than 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Conversion and subject to the provisions
of Sections 2.08 and 2.12, Convert all or any part of such Advances denominated
in Dollars of one Type comprising the same Borrowing into Advances denominated
in Dollars of the other Type; provided, however, that any Conversion of
Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(c) and no
Conversion of any such Advances shall result in more separate Borrowings than
permitted under Section 2.02(c).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance.  Each notice of Conversion shall
be irrevocable and binding on the Borrower giving such notice.
 
SECTION 2.10.  Prepayments of Advances.  (a) Optional.  Each Borrower may, upon
notice at least two Business Days prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing or Swing Line Advances comprising part of
the same Swing Line Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof in the case of Revolving Credit Advances denominated in Dollars (or in
an aggregate principal amount of $500,000 or an integral multiple of $10,000 in
excess thereof in the case of Swing Line Advances) and the Equivalent of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof in the case
of Revolving Credit Advances denominated in any Committed Currencies (determined
on the date notice of prepayment is given) and (y) in the event of any such
prepayment of a Eurocurrency Rate Advance, such Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c).
 
(b)           Mandatory Prepayments.  (i)  If the Agent notifies the Company on
the second Business Day prior to any interest payment date that the sum of (A)
the aggregate principal amount of all Advances denominated in Dollars then
outstanding plus (B) the Equivalent in Dollars (both (A) and (B) determined on
the third Business Day prior to such interest payment date) of the aggregate
principal amount of all Advances denominated in Committed Currencies and
Committed L/C Currencies then outstanding exceeds 103% of the aggregate
Revolving Credit Commitments of the Lenders on such date, the Borrowers shall,
within two Business Days after receipt of such notice, prepay the outstanding
principal amount of any Advances owing by the Borrowers in an aggregate amount
sufficient to reduce such sum after such payment to an amount not to exceed 100%
of the aggregate Revolving Credit Commitments of the Lenders.  The Agent shall
provide such notice to the Company at the request of any Lender.
 
(ii)           Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrowers shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c).  The
Agent shall give prompt notice of any prepayment required under this Section
2.10(b) to the Company and the Lenders.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)           Letters of Credit.  (i) The Company shall, on the day that is 15
days prior to the Termination Date, pay to the Agent for deposit in the regular
sub-account of the L/C Cash Deposit Account an amount sufficient to cause the
aggregate amount on deposit in the regular sub-account of the L/C Cash Deposit
Account to equal the sum of (a) 103% of the Dollar Equivalent of the aggregate
Available Amount of all Letters of Credit, other than Special Letters of Credit,
then outstanding denominated in any Committed L/C Currency other than Dollars
and (b) 100% of the aggregate Available Amount of all Letters of Credit, other
than Special Letters of Credit, then outstanding denominated in Dollars.  Upon
the drawing of any such Letter of Credit, to the extent funds are on deposit in
the regular sub-account of the L/C Cash Deposit Account, such funds shall be
applied to reimburse the applicable Issuing Banks to the extent permitted by
applicable law, and if so applied, then such reimbursement shall be deemed a
repayment of the corresponding Advance in respect of such Letter of
Credit.  After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrowers thereunder shall have been paid
in full, the balance, if any, in such regular sub-account of the L/C Cash
Deposit Account in respect of such Letters of Credit shall be promptly returned
to the Company.
 
(ii)           The Company shall, on the day that is 105 days prior to the
Termination Date, pay to the Agent for deposit in the special sub-account of the
L/C Cash Deposit Account established for each Issuing Bank that has issued an
outstanding Special Letter of Credit (against which such Issuing Bank and its
Affiliates shall have rights of setoff with respect to any obligations, whether
matured or contingent, in respect of Special Letters of Credit issued by such
Issuing Bank) an amount sufficient to cause the aggregate amount, denominated in
the same currency or currencies in which the respective Special Letters of
Credit then outstanding are denominated, on deposit in such special sub-account
of the L/C Cash Deposit Account to equal 100% of the aggregate Available Amount
of all Special Letters of Credit issued by such Issuing Bank then
outstanding.  Upon the drawing of any Special Letter of Credit, to the extent
funds are on deposit in the applicable special sub-account of the L/C Cash
Deposit Account in respect of such Special Letter of Credit, such funds shall be
applied (prior to the application of any other funds) to reimburse the Issuing
Bank of such Letter of Credit to the extent permitted by applicable law, and if
so applied, then such reimbursement shall be deemed a repayment of the
corresponding Advance in respect of such Letter of Credit.  After all Special
Letters of Credit shall have expired or been fully drawn upon and all other
obligations of the Borrowers thereunder shall have been paid in full, the
balance, if any, in such special sub-account of the L/C Cash Deposit Account in
respect of Special Letters of Credit shall be promptly returned to the Company.
 
SECTION 2.11.  Increased Costs.  (a)  If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation after the
date hereof or (ii) the compliance with any guideline or request issued after
the date hereof by any central bank or other governmental authority including,
without limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances or agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any  such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.14 shall govern) or Excluded Taxes and (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or by the foreign jurisdiction or state under the laws of which
such Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Company shall from time to time, within 10 days
of demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost.  A certificate as to the amount of such
increased cost, submitted to the Company and the Agent by such Lender, shall
constitute prima facie evidence of such amounts.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           If any Lender determines that due to the introduction of or any
change in or in the interpretation of any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) after the date hereof, taking into consideration the
policies of such Lender and any corporation controlling such Lender with respect
to capital adequacy, increases or would increase the amount of capital required
or expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such increase is based upon the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of this type and the effect of such increase is
to reduce the rate of return on such Lender’s capital or on the capital of the
corporation controlling such Lender, then, upon demand by such Lender (with a
copy of such demand to the Agent), the Company shall pay within 10 days of such
demand to the Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend or to issue or participate
in Letters of Credit hereunder.  For the avoidance of doubt, any changes
concerning capital adequacy resulting from requests, rules, guidelines or
directives (x) issued by any governmental authority in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, regardless of the
date enacted, adopted or issued, shall be subject to the preceding sentence
provided that such Lender shall have given the Company at least 30 days prior
notice of such change(s).  A certificate as to such amounts submitted to the
Company and the Agent by such Lender shall constitute prima facie evidence of
such amounts.
 
(c)           If any governmental authority of the jurisdiction of any Committed
Currency or Committed L/C Currency (or any other jurisdiction in which the
funding operations of any Lender shall be conducted with respect to such
Committed Currency or Committed L/C Currency) shall introduce or increase any
reserve, liquid asset or similar requirement after the date hereof with respect
to any category of deposits or liabilities customarily used to fund loans in
such Committed Currency or Committed L/C Currency, or by reference to which
interest rates applicable to loans in such Committed Currency or Committed L/C
Currency are determined, and the result of such requirement shall be to increase
the cost to such Lender of making or maintaining any Advance denominated in a
Committed Currency, and such Lender shall deliver to the relevant Borrowers a
notice requesting compensation under this paragraph, then the relevant Borrowers
will pay to such Lender within 10 days after each date on which interest is paid
pursuant to Section 2.07 with respect to each affected Advance denominated in a
Committed Currency, an amount that will compensate such Lender for such
additional cost.  A certificate in reasonable detail as to the amount of such
increased cost, submitted to the Company and the Agent by such Lender shall
constitute prima facie evidence of such amounts.
 
(d)           Notwithstanding any other provision of this Section, no Lender
shall demand compensation for any increased cost or reduction pursuant to this
Section if it shall not at the time be the general policy or practice of such
Lender to demand such compensation in similar circumstances under comparable
provisions of other credit agreements.
 
SECTION 2.12.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof makes it unlawful, or any central bank or other governmental authority
asserts after the date hereof that it is unlawful, for such Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances in Dollars or any Committed Currency or to fund or
maintain Eurocurrency Rate Advances in Dollars or any Committed Currency
hereunder, (a) each Eurocurrency Rate Advance funded by such Lender will
automatically, upon such demand, (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be Converted
into a Base Rate Advance in the Equivalent amount of Dollars and (b) the
obligation of such Lender to make Eurocurrency Rate Advances or to Convert
Advances into Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 2.13.  Payments and Computations.  (a) Each Borrower shall make each
payment hereunder, except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency or Committed
L/C Currency, not later than 12:00 noon (New York City time) on the day when due
in Dollars to the Agent at the applicable Agent’s Account in same day funds and
without deduction, set off or counterclaim.  Each Borrower shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, not later than
11:00 A.M. (at the Payment Office for such Committed Currency) on the day when
due in such Committed Currency to the Agent, by deposit of such funds to the
applicable Agent’s Account in same day funds.  The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.11, 2.14 or 9.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon any Assuming Lender becoming
a Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date, the Agent shall make all payments hereunder and under
any Notes issued in connection therewith in respect of the interest assumed
thereby to the Assuming Lender.  Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.07(c), from and after the effective date specified in such
Assignment and Acceptance, the Agent shall make all payments hereunder and under
any Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
 
(b)           All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days with twelve 30-day months (or, in each case of
Advances denominated in Committed Currencies where market practice differs, in
accordance with market practice), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable.  Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
 
(c)           Whenever any payment hereunder or under any Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(d)           Unless the Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender.  If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.
 
(e)           To the extent that the Agent receives funds for application to the
amounts owing by any Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this Section
2.13, the Agent shall be entitled to convert or exchange such funds into Dollars
or into a Committed Currency or from Dollars to a Committed Currency or from a
Committed Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.13; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies effected pursuant to this Section 2.13(e) or as a result
of the failure of the Agent to effect any such conversion or exchange provided
such failure was not a result of gross negligence or willful misconduct on the
part of the Agent; and provided further that the applicable Borrower agrees to
indemnify the Agent and each Lender, and hold the Agent and each Lender
harmless, but without duplication, for any and all losses, costs and expenses
incurred by the Agent or any Lender for any conversion or exchange of currencies
(or the failure to convert or exchange any currencies) in accordance with this
Section 2.13(e), provided such losses, costs and expenses were not the result of
gross negligence or willful misconduct on the part of the Agent.
  
 
25

--------------------------------------------------------------------------------

 
SECTION 2.14.  Taxes.  (a)  Subject to Sections 2.14(e) and 2.14(f), any and all
payments by each Borrower hereunder or under any Notes shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, (i) in the
case of each Lender and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
under the laws of which such Lender or the Agent (as the case may be) is
organized or any political subdivision thereof, (ii) in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it in
lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof, (iii) any United States
federal backup withholding tax, (iv) any withholding tax imposed as a result of
the failure to comply with the requirements of FATCA, and (v) any tax,
assessment or other governmental charge that would not have been imposed but for
a failure by each Lender or the Agent, or any other legal or beneficial holder
or any foreign financial institution through which payments on the Borrowings
under this Agreement are made to comply with any applicable certification,
documentation, information or other reporting requirement concerning the
nationality, residence, identity, direct or indirect ownership of or investment
in, or connection with the United States of America of the applicable Lender,
the Agent, or any other legal or beneficial holder or any foreign financial
institution through which payments on the Borrowings under this Agreement are
made if such compliance is required by statute or regulation of the United
States as a precondition to relief or exemption from such tax, assessment or
other governmental charge (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under any Notes being hereinafter referred to as “Taxes”).  If any
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note to any Lender or the Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
 
(b)           In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or any Notes (hereinafter referred to as “Other
Taxes”).
 
(c)           Subject to Sections 2.14(e) and 2.14(f), each Borrower shall
indemnify each Lender and the Agent for and hold it harmless against the full
amount of Taxes or Other Taxes imposed on or paid by such Lender or the Agent
(as the case may be) that the Borrower is required to pay pursuant to this
Section 2.14 and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto.  This indemnification shall be made
within 30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor.
 
(d)           Within 45 days after the date of any payment of Taxes, each
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.  In the case of any
payment hereunder or under any Notes by or on behalf of such Borrower through an
account or branch outside the United States or by or on behalf of such Borrower
by a payor that is not a United States person, if such Borrower determines that
no Taxes are payable in respect thereof, such Borrower shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from
Taxes.  For purposes of this subsection (d) and subsection (e), the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
 
 
26

--------------------------------------------------------------------------------

 
 
(e)           (i) Each Lender organized under the laws of a jurisdiction outside
the United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as requested
in writing by the Company (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and the Company with two original
Internal Revenue Service forms W-8BEN or W-8ECI (or a Form W-8IMY with
supporting forms attached), as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or any Notes.  If the form provided by a
Lender at the time such Lender first becomes a party to this Agreement indicates
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such
Lender provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such form; provided, however, that, if at the
date of the Assignment and Acceptance pursuant to which a Lender assignee
becomes a party to this Agreement, the Lender assignor was entitled to payments
under subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date.  If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN,
W-8ECI or W-8IMY, that the Lender reasonably considers to be confidential, the
Lender shall give notice thereof to the Borrowers and shall not be obligated to
include in such form or document such confidential information.
 
(ii)           If a payment made to a Lender hereunder would be subject to
United States federal withholding tax pursuant to FATCA, if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Company and the Agent, at the appropriate time any
documentation reasonably requested by the Company or the Agent as may be
necessary for the Borrowers or the Agent to comply with their obligations under
FATCA and to determine whether withholding under FATCA is required.
 
(f)           For any period with respect to which a Lender has failed to
provide the Company with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification or a gross up under Section 2.14(a) or (c) with respect to taxes
imposed by the United States by reason of such failure, including any United
States federal withholding tax imposed as a result of a failure to satisfy the
applicable requirements of FATCA; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Company shall take such steps at such Lender’s
expense as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
 
(g)           Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
SECTION 2.15.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances or Swing Line Advances
owing to it (other than (x) as payment of an Advance made by an Issuing Bank
pursuant to the first sentence of Section 2.03(c), (y) as a payment of a Swing
Line Advance made by a Swing Line Bank that has not been participated to the
other Lenders pursuant to Section 2.02(b) or (z) pursuant to Section 2.11, 2.14
or 9.04(c)) in excess of its Ratable Share of payments on account of the
Revolving Credit Advances or Swing Line Advances obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Revolving Credit Advances or Swing Line Advances owing to them as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  Each
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.
 
 
27

--------------------------------------------------------------------------------

 
 
SECTION 2.16.  Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances.  Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note payable
to the order of such Lender in a principal amount up to the Revolving Credit
Commitment of such Lender.
 
(b)           The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from such Borrower hereunder and
each Lender’s share thereof.
 
(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.
 
SECTION 2.17.  Use of Proceeds.  The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Company and its Consolidated Subsidiaries, including
commercial paper backstop and acquisition financing.
 
SECTION 2.18.  Increase in the Aggregate Revolving Credit Commitments.  (a) The
Company may, at any time but in any event not more than once in any calendar
year prior to the Termination Date, by notice to the Agent, request that the
aggregate amount of the Revolving Credit Commitments be increased by an amount
of $25,000,000 or an integral multiple of $5,000,000 in excess thereof (each a
“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the scheduled Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Agent; provided, however that (i) in no
event shall the aggregate amount of the Revolving Credit Commitments at any time
be increased by more than $250,000,000 above the aggregate amount of the
Revolving Credit Commitments as of the Restatement Date and (ii) on the date of
any request by the Company for a Commitment Increase and on the related Increase
Date the applicable conditions set forth in Article III shall be satisfied.
 
(b)           The Agent shall promptly notify the Non-Defaulting Lenders and
such other Persons that satisfy the definition of Eligible Assignee as the
Company may identify of a request by the Company for a Commitment Increase,
which notice shall include (i) the proposed amount of such requested Commitment
Increase, (ii) the proposed Increase Date and (iii) the date by which
Non-Defaulting Lenders and such other Persons wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit Commitments (with respect to any proposed Commitment Increase,
the “Commitment Date”).  Each Non-Defaulting Lender that is willing to
participate in such requested Commitment Increase (each an “Increasing Lender”)
and each such other Person that is willing to participate in such requested
Commitment Increase (an “Assuming Lender”) shall, in its sole discretion, give
written notice to the Agent on or prior to the Commitment Date of the amount by
which it is willing to participate in such Commitment Increase; provided,
however, that the Revolving Credit Commitment of each such Assuming Lender shall
be in an amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.  Promptly following each Commitment Date, the Agent shall notify the
Company as to the amount, if any, by which the Increasing Lenders and Assuming
Lenders are willing to participate in the requested Commitment Increase.  If the
Increasing Lenders and Assuming Lenders notify the Agent that they are willing
to increase the amount of their respective Revolving Credit Commitments by an
aggregate amount that exceeds the amount of the requested Commitment Increase,
the requested Commitment Increase shall be allocated among the Increasing
Lenders and Assuming Lenders willing to participate therein in such amounts as
are agreed between the Company and the Agent; provided that the Company may in
its discretion determine that such allocation shall be made pro rata among the
Increasing Lenders and the Assuming Lenders, based on the ratio of each such
Person’s proposed participation in the Commitment Increase to the aggregate
amount of all such proposed participations.  The Agent shall promptly notify the
Increasing Lenders and each Assuming Lender of the results of any such
allocation of the Commitment Increase.
 
 
28

--------------------------------------------------------------------------------

 
 
(c)           On each Increase Date, each Assuming Lender shall become a Lender
party to this Agreement as of such Increase Date and the Revolving Credit
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.18(b)) as of such Increase Date;
provided, however, that the Agent shall have received on or before such Increase
Date the following, each dated such date:
 
(i)           (A) certified copies of resolutions of the Board of Directors of
the Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit D-2 hereto;
 
(ii)           an assumption agreement from each Assuming Lender, if any, in
substantially the form of Exhibit F hereto (each an “Assumption Agreement”),
duly executed by such Assuming Lender, the Agent and the Company; and
 
(iii)           confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Company and the Agent.
 
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(c), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by facsimile, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.  Each Increasing Lender
and each Assuming Lender shall, as of the Increase Date, fund their respective
Ratable Shares of each Revolving Credit Borrowing then outstanding, which funds
the Agent shall distribute to the other Lenders to effect a funding of each such
Borrowing by each of the Lenders (including the Increasing Lenders and the
Assuming Lenders) ratably in accordance with their Ratable Shares after giving
effect to the applicable Commitment Increase and, if the applicable Increase
Date is not the last day of an Interest Period, the Company shall be obligated
to reimburse the Lenders in respect thereof pursuant to Section 9.04(c).
 
SECTION 2.19.  Defaulting Lenders.
 
(a)      If any Letters of Credit or Swing Line Advances are outstanding at the
time a Lender becomes a Defaulting Lender, and the Commitments have not been
terminated in accordance with Section 6.01, then:
 
(i)           so long as no Event of Default has occurred and is continuing, all
or any part of the Available Amount of outstanding Letters of Credit and
outstanding Swing Line Advances (except in the case where the applicable Issuing
Bank or Swing Line Bank, as the case may be, is the Defaulting Lender) shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Ratable Shares (excluding from the determination thereof any Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that the sum of (A) the
aggregate principal amount of all Advances made by such Non-Defaulting Lenders
(in their capacity as Lenders) and outstanding at such time, plus (B) such
Non-Defaulting Lenders’ Ratable Shares (before giving effect to the reallocation
contemplated herein) of the Available Amount of all outstanding Letters of
Credit and Swing Line Advances, plus (C) the aggregate principal amount of all
Advances made by each Issuing Bank pursuant to Section 2.03(c) and the Swing
Line Advances made by the Swing Line Bank that have not been ratably funded by
such Non-Defaulting Lenders and outstanding at such time, plus (D) such
Defaulting Lender’s Ratable Share of the Available Amount of such Letters of
Credit, does not exceed the total of all Non-Defaulting Lenders’ Revolving
Credit Commitments;
 
 
29

--------------------------------------------------------------------------------

 
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers and each Issuing Bank that is a
Non-Defaulting Lender shall enter into such arrangements as are reasonably
satisfactory to the Borrowers and such Issuing Bank in order (after giving
effect to any partial reallocation pursuant to clause (i) above) reasonably to
mitigate the remaining risk with respect to such Defaulting Lender to the
applicable Issuing Bank for so long as such Letters of Credit are outstanding;
 
(iii)           if the Ratable Shares of Letters of Credit of the Non-Defaulting
Lenders are reallocated pursuant to this Section 2.19(a), then the fees payable
to the Lenders pursuant to Section 2.04(b)(i) shall be adjusted in accordance
with such Non-Defaulting Lenders’ Ratable Shares of Letters of Credit and, to
the extent not so reallocated, shall be allocated to the Issuing Bank or
retained by the Borrowers as agreed pursuant to clause (ii) above.
 
(b)      So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, renew or increase any Letter of Credit, and the Swing Line
Bank shall not be required to make any Swing Line Advance, unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Revolving Credit Commitments of the Non-Defaulting Lenders or (i) in the case of
any Issuing Bank, the provisions of  Section 2.19(a)(ii) have been complied with
and (ii) in the case of the Swing Line Bank, it is otherwise satisfied that the
related exposure is mitigated to its reasonable satisfaction, and participating
interests in any such newly issued or increased Letter of Credit and Swing Line
Advances shall be allocated among Non-Defaulting Lenders in a manner consistent
with Section 2.19(a)(i) (and Defaulting Lenders shall not participate therein).
 
(c)      No Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.19, performance by
the Borrowers of their obligations hereunder shall not be excused or otherwise
modified as a result of the operation of this Section 2.19.  The rights and
remedies against a Defaulting Lender under this Section 2.19 are in addition to
any other rights and remedies which the Borrowers, the Agent, any Issuing Bank,
the Swing Line Bank or any Lender may have against such Defaulting Lender
(including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following the reallocation described
in subsection (a)(i) above).
 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01.  Conditions Precedent to Effectiveness of the Amendment and
Restatement.  This amendment and restatement of the Existing Credit Agreement
(this “Amendment and Restatement”) shall become effective on the first date (the
“Restatement Date”) on which the following conditions have been satisfied:
 
(a)           The Agent shall have received counterparts of this Amendment and
Restatement executed by the Company and each of the Lenders or, as to any of the
Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment and Restatement.
 
(b)           The Company shall have paid all invoiced accrued fees and expenses
of the Agent and the Lenders (including the invoiced accrued fees and expenses
of counsel to the Agent).
 
(c)           On the Restatement Date, the following statements shall be true
and the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Company, dated the Restatement Date,
stating that:
 
 
30

--------------------------------------------------------------------------------

 
 

(i)           The representations and warranties contained in Section 4.01 are
correct on and as of the Restatement Date, and
 
(ii)          No event has occurred and is continuing that constitutes a
Default.
 
(d)           The Agent shall have received on or before the Restatement Date
the following, each dated the Restatement Date, in form and substance
satisfactory to the Agent and in sufficient copies for each Lender:
 
(i)           Any Notes required by each Lender executed by the Company and made
payable to the order of such Lender pursuant to Section 2.16.
 
(ii)          Certified copies of the resolutions of the Board of Directors or
the Finance Committee of the Board of Directors of the Company approving this
Amendment and Restatement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment and Restatement.
 
(iii)         A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Amendment and Restatement and the other documents to be
delivered by it hereunder.
 
(iv)         A favorable opinion of Nicholas J. Camera, General Counsel of the
Company, and of Cleary Gottlieb Steen & Hamilton LLP, counsel for the Company,
substantially in the form of Exhibits D-2 and D-1 hereto, respectively.
 
(v)          A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.
 
 (e)          The Lenders shall have received financial projections for the
Company and its Consolidated Subsidiaries for the years ending December 31,
2011, December 31, 2012, December 31, 2013 and December 31, 2014.
 
(f)            The Company shall have notified the Agent in writing as to the
proposed Restatement Date.
 
SECTION 3.02.  Initial Advance to Each Designated Subsidiary.  The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date, and (except for any Notes) in sufficient copies for
each Lender:
 
(a)           Any Notes required by each Lender executed by such Designated
Subsidiary and made payable to the order of such Lender pursuant to Section
2.16.
 
(b)           Certified copies of the resolutions of the Board of Directors of
such Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and any Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.
 
(c)           A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign its Designation Agreement and any Notes to be
delivered by it and the other documents to be delivered by it hereunder.
 
 
31

--------------------------------------------------------------------------------

 

(d)           A certificate signed by a duly authorized officer of the Company,
certifying that such Designated Subsidiary has obtained all governmental and
third party authorizations, consents, approvals (including exchange control
approvals) and licenses required under applicable laws and regulations necessary
for such Designated Subsidiary to execute and deliver its Designation Agreement
and any Notes to be delivered by it and to perform its obligations hereunder and
thereunder.
 
(e)           A Designation Agreement duly executed by such Designated
Subsidiary and the Company.
 
(f)            Favorable opinions of counsel (which may be in-house counsel) to
such Designated Subsidiary substantially in the forms of Exhibits D-1 and D-2
hereto, respectively, and as to such other matters as any Lender through the
Agent may reasonably request.
 
(g)           Such other approvals, opinions or documents as any Lender, through
the Agent, may reasonably request.
 
SECTION 3.03.  Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase.  The obligation of each Lender to make an Advance (other than (x) a
Swing Line Advance made by a Lender pursuant to Section 2.02(b) and (y) an
advance made by any Issuing Bank or any Lender pursuant to Section 2.03(c)) on
the occasion of each Borrowing, the obligations of each Issuing Bank to issue a
Letter of Credit and each Commitment Increase shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing, such issuance or the applicable Increase Date (as the case may be)
the following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance or request for Commitment Increase and the acceptance by any Borrower
of the proceeds of such Borrowing, such issuance or such Increase Date shall
constitute a representation and warranty by such Borrower that on the date of
such Borrowing, the date of such issuance or such Increase Date, as the case may
be, such statements are true):
 
(a)           the representations and warranties contained in Section 4.01 and,
in the case of any Borrowing made to a Designated Subsidiary, in the Designation
Agreement for such Designated Subsidiary, are correct on and as of such date,
before and after giving effect to such Borrowing, such issuance or such
Commitment Increase (as the case may be) and to the application by the
applicable Borrower of the proceeds therefrom, as though made on and as of such
date, and
 
(b)           no event has occurred and is continuing, or would result from such
Borrowing, such issuance or such Commitment Increase (as the case may be) or
from the application by the applicable Borrower of the proceeds therefrom, that
constitutes a Default.
 
SECTION 3.04.  Determinations Under Sections 3.01 and 3.02.  For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Agent, designates as the proposed Effective Date or the date of
the initial Advance to the applicable Designated Subsidiary, as the case may be,
specifying its objection thereto; provided that with respect to the date of the
initial Advance to a Designated Subsidiary, any such notice delivered by a
Defaulting Lender shall be disregarded.  The Agent shall promptly notify the
Lenders of the occurrence of the Effective Date and each date of initial Advance
to a Designated Subsidiary, as applicable.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
 
32

--------------------------------------------------------------------------------

 

(a)           The Company is a corporation duly organized, incorporated, validly
existing and in good standing under the laws of the State of Delaware, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.
 
(b)           The execution, delivery and performance by the Company of this
Agreement and the Notes to be delivered by it, if any, and the consummation of
the transactions contemplated hereby, are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation of the Company or of any
judgment, injunction, order, decree, material agreement or other instrument
binding upon the Company or result in the creation or imposition of any Lien on
any asset of the Company or any of its Consolidated Subsidiaries.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Agreement or the Notes to be delivered by it, if any.
 
(d)           This Agreement has been, and each of the Notes to be delivered by
it, if any, when delivered hereunder will have been, duly executed and delivered
by the Company.  This Agreement is, and each of the Notes to be delivered by it
when delivered hereunder will be, the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting the rights of creditors generally and subject to general
principles of equity.
 
(e)           The Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2010, and the related Consolidated statement of
operations and cash flows of the Company and its Consolidated Subsidiaries for
the fiscal year then ended, accompanied by an opinion of PricewaterhouseCoopers
LLP, independent public accountants, copies of which have been furnished to each
Lender, fairly present in all material respects the Consolidated financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the Consolidated results of the operations and cash flows of the Company and its
Consolidated Subsidiaries for the period ended on such date, all in accordance
with generally accepted accounting principles consistently applied.  Since the
Consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at December 31, 2010, and except as disclosed in the Company’s reports filed
with the SEC since such date and prior to the date hereof, there has been no
Material Adverse Change.
 
(f)           There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.
 
(g)           Each of the Company and its ERISA Affiliates has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code except when the failure to comply would not have a Material Adverse
Effect.  None of the Company or any of its ERISA Affiliates has incurred any
unsatisfied material liability to the PBGC or a Plan under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.
 
 
33

--------------------------------------------------------------------------------

 

(h)           No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve
System).  Following the application of the proceeds of each Advance, not more
than 25% of the value of the property and assets of the Company and its
Consolidated Subsidiaries taken as a whole, subject to the provisions of Section
5.02(a) or subject to any restriction contained in any agreement or instrument
between the Company and any Lender or any Affiliate of any Lender relating to
Debt within the scope of Section 6.01(d) will be “margin stock” (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System).
 
(i)            No Borrower is an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
 
(j)            The Company and its Consolidated Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due reported on
such returns or pursuant to any assessment received by the Company or any
Consolidated Subsidiary, to the extent that such assessment has become due.  The
charges, accruals and reserves on the books of the Company and its Consolidated
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Company, adequate except for those which are being contested in
good faith by the Company.
 
(k)           Each of the Company’s Consolidated Subsidiaries is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business, all to
the extent material to the Company and its Consolidated Subsidiaries taken as a
whole.
 
(l)            As of the date thereof (or, if undated, as of the date
furnished), neither the Information Memorandum nor any other report or exhibit
or other information (other than the financial statements referred to in Section
5.01(h)) furnished in writing by or on behalf of the Company to the Agent or any
Lender in connection with the negotiation and syndication of this Agreement or
pursuant to the terms of this Agreement, as modified or supplemented by other
information so furnished and when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading; provided that with respect to the projections referred to in Section
3.01(e) of this Agreement and any other projections hereafter furnished by the
Company, the Company represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time such
projections were prepared.
 
(m)           Each Borrower is, individually and together with its Subsidiaries
(taken as a whole), Solvent.
 
ARTICLE V
 
COVENANTS OF THE COMPANY
 
SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Company will:
 
(a)           Compliance with Laws, Etc.  Comply, and cause each of its
Consolidated Subsidiaries to comply, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and applicable environmental laws, except where the
necessity of compliance is being contested in good faith or where failure to
comply would not have a Material Adverse Effect.
 
 
34

--------------------------------------------------------------------------------

 

(b)           Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Consolidated Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all material taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might solely by operation of law become a Lien upon its property;
provided, however, that neither the Company nor any of its Consolidated
Subsidiaries shall be required to pay or discharge any such tax, assessment,
levy, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves in accordance with generally
accepted accounting principles are being maintained, unless and until any Lien
resulting therefrom attaches to its property and becomes enforceable against its
other creditors.
 
(c)           Maintenance of Insurance.  Maintain, and cause each of its
Consolidated Subsidiaries to maintain, all to the extent material to the Company
and its Consolidated Subsidiaries taken as a whole, with responsible and
reputable insurance companies or associations, physical damage insurance on all
real and personal property on an all risks basis, covering the repair and
replacement cost of all such property and consequential loss coverage for
business interruption and extra expense, public liability insurance in an amount
not less than $25,000,000 and such other insurance covering such other risks as
is customarily carried by companies of established reputations engaged in
similar businesses and owning similar properties in the same general areas in
which the Company or such Consolidated Subsidiary operates; provided, however,
that the Company and its Consolidated Subsidiaries may self-insure to the same
extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Consolidated
Subsidiary operates and to the extent consistent with prudent business practice.
 
(d)           Preservation of Existence, Etc.  Preserve and maintain, and cause
each of its Consolidated Subsidiaries to preserve and maintain, its existence,
rights (constituent document and statutory) and franchises necessary in the
normal conduct of its business, all to the extent material to the Company and
its Consolidated Subsidiaries taken as a whole; provided, however, that the
Company and its Consolidated Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Company nor any of its Consolidated Subsidiaries shall be required to
preserve any right or franchise if the Board of Directors of the Company or such
Consolidated Subsidiary shall determine that the preservation thereof is no
longer desirable in the normal conduct of the business of the Company or such
Consolidated Subsidiary, as the case may be, and that the loss thereof is not
material to the Company and its Consolidated Subsidiaries taken as a whole.
 
(e)           Visitation Rights.  At any reasonable time and from time to time,
permit the Agent or any of the Lenders or any agents or representatives thereof
at their own expense, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any of its Consolidated Subsidiaries, and to discuss the affairs, finances and
accounts of the Company and any of its Consolidated Subsidiaries with any of
their officers and with their independent certified public accountants, all as
often as may reasonably be necessary to ensure compliance by the Company with
its obligations hereunder.
 
(f)           Keeping of Books.  Keep, and cause each of its Consolidated
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each such Consolidated Subsidiary in accordance with
sound business practices and applicable statutory requirements so as to permit
the preparation of the Consolidated financial statements of the Company and its
Consolidated Subsidiaries in accordance with generally accepted accounting
principles in effect from time to time.
 
(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Consolidated Subsidiaries to maintain and preserve, all of its
properties that are used and useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so would not have a Material Adverse Effect.
 
(h)           Reporting Requirements.  Furnish to the Lenders or notify the
Lenders of the availability of:
 
 
35

--------------------------------------------------------------------------------

 
 
(i)           as soon as available and in any event within 40 days after the end
of each of the first three quarters of each fiscal year of the Company (or 15
days thereafter if the Company timely files a Form 12b-25 (or any successor
form)), the unaudited Consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such quarter and unaudited
Consolidated statement of operations and cash flows of the Company and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, duly certified (except for
the absence of footnotes and subject to year-end audit adjustments) by the chief
financial officer or chief accounting officer of the Company as having been
prepared in accordance with generally accepted accounting principles and a
certificate of the chief financial officer, chief accounting officer or
treasurer of the Company, which certificate shall include a statement that such
officer has no knowledge, except as specifically stated, of any condition, event
or act which constitutes a Default and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03 on the date
of such balance sheet, provided that in the event that generally accepted
accounting principles used in the preparation of such financial statements shall
differ from GAAP, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;
 
(ii)          as soon as available and in any event within 60 days after the end
of each fiscal year of the Company (or 15 days thereafter if the Company timely
files a Form 12b-25 (or any successor form)), a copy of the audited financial
statements for such year for the Company and its Consolidated Subsidiaries,
containing the Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such fiscal year and Consolidated statement of
operations and cash flows of the Company and its Consolidated Subsidiaries for
such fiscal year, in each case accompanied by the report thereon of
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing, which shall be deemed delivered upon the Company’s filing
of its audited financial statements within 60 days after the end of such fiscal
year (or 15 days thereafter if the Company timely files a Form 12b-25 (or any
successor form)), together with a certificate of the chief financial officer,
chief accounting officer or treasurer of the Company, which certificate shall
include a statement that such officer has no knowledge, except as specifically
stated, of any condition, event or act which constitutes a Default and setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.03 on the date of such financial statements, provided that in the
event that generally accepted accounting principles used in the preparation of
such financial statements shall differ from GAAP, the Company shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP;
 
(iii)         as soon as possible and in any event within ten days after the
chief executive officer, chief operation officer, principal financial officer or
principal accounting officer of the Company knows or has reason to know of the
occurrence of each Default continuing on the date of such statement, a statement
of such officer of the Company setting forth details of such Default and the
action that the Company has taken and proposes to take with respect thereto;
 
(iv)         promptly after the sending or filing thereof, copies of all
quarterly and annual reports and proxy solicitations that the Company sends to
any of its security holders, and copies of all reports on Form 8-K and
registration statements for the public offering of securities (other than
pursuant to employee Plans) that the Company or any Consolidated Subsidiary
files with the Securities and Exchange Commission;
 
(v)          promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Consolidated Subsidiaries of the type described in
Section 4.01(f); and
 
 
36

--------------------------------------------------------------------------------

 

(vi)         such other information respecting the financial condition or
business of the Company or any of its Consolidated Subsidiaries as any Lender
through the Agent may from time to time reasonably request.
 
The financial statements and (in the case of annual financial statements)
accompanying report of PricewaterhouseCoopers LLP required to be delivered
pursuant to clauses (i) and (ii) and the reports and other materials required to
be delivered pursuant to clause (iv) of this Section 5.01(h) shall be deemed to
have been delivered on the date on which the Company notifies the Agent, in the
case of clauses (i) and (ii), that the reports on Form 10-K and Form 10-Q,
respectively, containing such financial statements and, in the case of clause
(iv), that such reports and other materials have been posted on the SEC’s
website at www.sec.gov; provided that, notwithstanding the method of electronic
delivery set forth in Section 9.02(b), the Company shall deliver paper copies of
the reports (without the exhibits thereto) referred to in clauses (i), (ii) and
(iv) of this Section 5.01(h) to the Agent or any Lender who requests the Company
to deliver such paper copies until written notice to cease delivering paper
copies is given by the Agent or such Lender; and provided further that in every
instance the Company shall provide paper copies of the certificates required to
be delivered in accordance with this Section 5.01(h) until such time as the
Agent shall provide the Company notice otherwise. Notwithstanding any other
provision in this Agreement to the contrary, any compliance certificate required
to be delivered pursuant to clauses (i) or (ii), as applicable, of this Section
5.01(h) may be delivered on or prior to the second Business Day after the deemed
delivery of any financial statements required to be delivered pursuant to
clauses (i) and (ii) of this Section 5.01(h).
 
SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will not:
 
(a)           Liens, Etc.  Create or suffer to exist, or permit any of its
Consolidated Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its assets, whether now owned or hereafter acquired, or
assign, or permit any of its Consolidated Subsidiaries to assign, any accounts
receivable other than:
 
(i)           Liens existing on the Restatement Date and disclosed to the
Lenders prior to the date hereof;


(ii)          any Lien existing on any asset (other than accounts receivable) of
any Person at the time such Person is merged into or consolidated with the
Company or any Consolidated Subsidiary or otherwise becomes a Consolidated
Subsidiary and not created in contemplation of such event;


(iii)         any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset,
provided that such Lien attaches to such asset concurrently with or within 90
days after the acquisition thereof;


(iv)         any Lien on any asset of any Person organized outside of the United
States arising at any time pursuant to an arrangement (factoring or otherwise)
secured by accounts receivable that is existing at the time such Person becomes
a Consolidated Subsidiary or is merged into or consolidated with the Company or
a Consolidated Subsidiary (or pursuant to any extension, renewal or replacement
of such an arrangement); provided that such Lien or arrangement was not created
in contemplation of such event, and only to the extent, in the case of any such
arrangement, that such arrangement does not provide for Liens which, together
with all other Liens permitted under this clause (iv), would encumber assets
representing more than 5.0% of the consolidated accounts receivable of the
Company and its Consolidated Subsidiaries as reflected in the consolidated
balance sheet of the Company and its Consolidated Subsidiaries for the fiscal
quarter of the Company most recently ended prior to such event (or, if
applicable, such extension, renewal or replacement);

 
37

--------------------------------------------------------------------------------

 

(v)          any assignment of accounts receivable pursuant to non-recourse
factoring or similar arrangements in an aggregate amount not to exceed 5.0% of
the consolidated accounts receivable of the Company and its Consolidated
Subsidiaries as reflected in the consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of the end of the fiscal year of the Company
most recently ended prior to such assignment;


(vi)         any Lien existing on any asset prior to the acquisition thereof by
the Company or a Consolidated Subsidiary and not created in contemplation of
such acquisition;


(vii)        any Lien created in connection with capitalized lease obligations,
but only to the extent that such Lien encumbers property financed by such
capital lease obligation;


(viii)       Liens arising in the ordinary course of its business which (A) do
not secure Debt and (B) do not in the aggregate materially impair the operation
of the business of the Company and its Consolidated Subsidiaries, taken as a
whole;


(ix)         any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased and is not
secured by any additional assets;


(x)          Liens securing taxes, assessments, fees or other governmental
charges or levies, Liens securing the claims of materialmen, mechanics,
carriers, landlords, warehousemen and similar Persons, Liens incurred in the
ordinary course of business in connection with workmen’s compensation,
unemployment insurance and other similar laws, Liens to secure surety, appeal
and performance bonds and other similar obligations, including performance
obligations, not incurred in connection with the borrowing of money, and
attachment, judgment and other similar Liens arising in connection with court
proceedings so long as the enforcement of such Liens is effectively stayed and
the claims secured thereby are being contested in good faith by appropriate
proceedings;


(xi)         any contractual right of set-off or any contractual right to charge
or contractual security interest in or Lien on the accounts of the Company or
any of its Consolidated Subsidiaries with one or more depositary institutions to
effect the payment of amounts to such depositary institution(s), whether or not
due and payable in respect of any Debt or financing arrangement and any other
Lien arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights;


(xii)        any Liens on assets of Subsidiaries organized outside of the United
States in favor of lenders or an affiliated guarantor under or in connection
with short-term working capital lines of credit or overdraft facilities, in each
case entered into in the ordinary course of business;


(xiii)       any Lien arising out of the L/C Cash Deposit Account under this
Agreement or any other Liens arising under substantially similar letter of
credit cash deposit account arrangements, it being understood that any such cash
deposit account is used to support then outstanding letters of credit and is not
required to be funded or otherwise utilized to support the renewal of existing
letters of credit or the issuance of new letters of credit;


(xiv)       Liens relating to any arrangements established to comply with
funding requirements pertaining to any U.K. pension plan of the Company or any
Consolidated Subsidiary, to the extent that the maximum aggregate amount to be
funded by such arrangements (in each case measured as of the date of
establishment of such arrangement) does not exceed £35,000,000 (computed without
regard to any periodic payments made over the life of such arrangements); and


(xv)        Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt or other obligations in an aggregate amount (computed
without regard to any interest thereon) at any time outstanding not to exceed
$50,000,000.

 
38

--------------------------------------------------------------------------------

 


(b)           Mergers, Etc.  (i) Merge or consolidate with or into any Person
(other than a Consolidated Subsidiary of the Company) except that the Company
may agree to merge or consolidate any Consolidated Subsidiary with any Person in
connection with an acquisition of such Person or (ii) sell, lease or otherwise
transfer (whether in one transaction or a series of transactions) all or
substantially all of the Company’s business or assets (whether now owned or
hereafter acquired) to any Person (other than a Consolidated Subsidiary of the
Company), or permit any Consolidated Subsidiary to merge or consolidate with or
into or transfer (whether in one transaction or a series of transactions) all or
any substantial part of its assets (whether now owned or hereafter acquired) to
any Person except (x) (A) the Company or another Consolidated Subsidiary of the
Company or (B) to any other Person if the Board of Directors of the Company (or
the finance committee or an officer of the Company duly authorized for such
purpose) determines in good faith that the Consolidated Subsidiary or the assets
of such Consolidated Subsidiary, as the case may be, are not material to the
Company and its Consolidated Subsidiaries taken as a whole, and (y) any
Consolidated Subsidiary may merge with or consolidate into any Person in
connection with an acquisition of such Person, provided, in each case, that no
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.
 
(c)           Accounting Changes.  Make or permit, or permit any of its
Consolidated Subsidiaries to make or permit, any change in accounting policies
or reporting practices, except as required or permitted by generally accepted
accounting principles or applicable statutory requirements.
 
(d)           Change in Nature of Business.  Engage, or permit any Consolidated
Subsidiary to engage, predominantly in any business other than business of the
same general type as conducted on the date hereof by the Company and its
Consolidated Subsidiaries.
 
(e)           Restricted Payments.  Until the Company becomes Investment Grade,
declare or pay any dividends, purchase, redeem, retire, defease or otherwise
acquire for value any shares of its common stock now or hereafter outstanding,
return any capital to its stockholders as such, or make any distribution of
assets, equity interests, obligations or securities to its stockholders as such
(any of the foregoing, a “Restricted Payment”), except that the Company may:
 
(i) declare and pay dividends and distributions payable (A) in common stock of
the Company and/or (B) in cash to the extent permitted by clause (iv) below,
 
(ii) purchase, redeem, retire, defease or otherwise acquire shares of its
capital stock (A) with the proceeds received contemporaneously from the issue of
new shares of its capital stock with equal or inferior voting powers,
designations, preferences and rights or (B) in connection with the exercise of
options by the employees of the Company or its Subsidiaries or the vesting and
release of restricted shares granted to employees of the Company and its
Subsidiaries under stock-based compensation plans,
 
(iii) distribute preferred stock (or the right to purchase preferred stock) of
the Company in connection with a stockholders’ rights plan,
 
(iv) declare and pay dividends with respect to any preferred stock, convertible
preferred stock, convertible trust preferred instrument or similar securities of
the Company outstanding on or after the Effective Date, or
 
(v) declare and pay Restricted Payments not otherwise permitted under clauses
(i) through (iv) above in an amount paid in any fiscal year not to exceed the
sum of (x) $800,000,000 plus (y) the aggregate cash proceeds received by the
Company or any of its Subsidiaries from any asset disposition on or after May
18, 2011 (determined on a cumulative basis, but less amounts previously applied
under this Section 5.02(e)(v)(y)),  provided in each case, other than with
respect to any Restricted Payment contemplated by clause (ii)(B), (iii) or (iv)
above, that no Default shall have occurred and be continuing or shall result
from such Restricted Payment.
 
 
39

--------------------------------------------------------------------------------

 
 
(f)           Subsidiary Debt.  Permit any of its Consolidated Subsidiaries to
create or suffer to exist, any Debt other than (without duplication):
 
(i)           Debt owed to the Company or to a Consolidated Subsidiary of the
Company,
 
(ii)          Debt existing on the Restatement Date and disclosed to the Lenders
prior to the date hereof (the “Existing Debt”), and any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, the Existing
Debt, provided that the principal amount of such Existing Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing,
 
(iii)         Debt secured by Liens permitted by Section 5.02(a),
 
(iv)        unsecured Debt incurred in the ordinary course of business of the
Company’s Consolidated Subsidiaries organized outside the United States,
 
(v)         unsecured Debt existing at the time of acquisition of any such
Subsidiary, or of any business or assets, and not created in contemplation of
such acquisition (and any extension, renewal or replacement of such Debt to the
extent that the principal amount thereof shall not thereby be increased),
 
(vi)        book overdraft amounts outstanding at any time, and
 
(vii)       other unsecured Debt of the Company’s Consolidated Subsidiaries in
an aggregate amount at any time outstanding of not more than $50,000,000.
 
SECTION 5.03.  Financial Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will:
 
(a)           Interest Coverage Ratio.  Maintain, as of the end of each fiscal
quarter, a ratio of (i) Consolidated EBITDA of the Company and its Consolidated
Subsidiaries for the period of four fiscal quarters then ended to (ii) Interest
Expense during such period by the Company and its Consolidated Subsidiaries, of
not less than the ratio set forth opposite such fiscal quarter below:
 
Fiscal Quarter Ending
Ratio
June 30, 2011
4.50 to 1
September 30, 2011 and thereafter
5.00 to 1

 
 (b)           Leverage Ratio.  Maintain, as of the end of each fiscal quarter,
a Leverage Ratio of not greater than the ratio set forth opposite such fiscal
quarter below:
 
Fiscal Quarter Ending
Ratio
June 30, 2011
3.25 to 1
September 30, 2011
3.00 to 1
December 31, 2011 and thereafter
2.75 to 1

 
 
40

--------------------------------------------------------------------------------

 

(c)           Minimum EBITDA.  Until the Company is Investment Grade, maintain
Consolidated EBITDA of the Company and its Consolidated Subsidiaries for each
period of four fiscal quarters ended on the dates set forth below of not less
than the amount set forth opposite the date that ends such period below:
 
Four Fiscal Quarters Ending
Amount
June 30, 2011
$550,000,000
September 30, 2011
$550,000,000
December 31, 2011 and thereafter
$600,000,000

 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)           The Company or any other Borrower shall fail to pay any principal
of any Advance when the same becomes due and payable; or the Company or any
other Borrower shall fail to pay any interest on any Advance or make any other
payment of fees or other amounts payable under this Agreement or any Note within
five Business Days after the same becomes due and payable; or
 
(b)           Any representation or warranty made by the Company or any
Designated Subsidiary (or any of its officers) in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made; or
 
(c)           (i) The Company shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(e) or (h), 5.02 (other than
subsection (c) thereof) or 5.03; (ii) the Company or any other Borrower shall
fail to perform or observe any term, covenant or agreement contained in Section
5.01(d) if such failure shall remain unremedied for 10 days after written notice
thereof shall have been given to the Company by the Agent or any Lender; or
(iii) the Company or any other Borrower shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement or any other Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Company by the Agent or any Lender; or
 
 
41

--------------------------------------------------------------------------------

 

(d)           The Company or any of its Consolidated Subsidiaries shall fail to
pay any principal of or premium or interest on any Debt (but excluding Debt
outstanding hereunder and Debt owed solely to the Company or to a Consolidated
Subsidiary) of the Company or such Consolidated Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument creating or evidencing such Debt; or the Company or any of its
Consolidated Subsidiaries shall fail to perform or observe any covenant or
agreement to be performed or observed by it in any agreement or instrument
creating or evidencing any such Debt and such failure shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such failure is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any other event shall occur or condition shall
exist under any agreement or instrument creating or evidencing any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument (and remain uncured three Business Days after the chief
financial officer, chief operation officer, principal financial officer or
principal accounting officer of the Company becomes aware or should have become
aware of such event or condition), if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such Debt; or
any such Debt shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; provided that the aggregate principal amount (or, in the case
of any payment default, failure or other event in respect of a Hedge Agreement,
the net amount due and payable under such Hedge Agreement as of the date of such
payment default, failure or event) of all Debt as to which any such payment
defaults (whether or not at stated maturity thereof), failures or other events
shall have occurred and be continuing exceeds $50,000,000; provided further that
if any of the failures, actions, conditions or events set forth above in this
subsection (d) shall be taken in respect of, or occur with respect to, a
Consolidated Subsidiary that is organized under the laws of a jurisdiction
outside of the United States, such failure, action, condition or event shall not
be the basis for or give rise to an Event of Default under this subsection (d)
unless such failure, action, condition or event is not cured or such amount has
not been repaid within five Business Days after the chief executive officer,
chief operation officer, principal financial officer or principal accounting
officer of the Company knows or has reason to know of the occurrence of such
action or event; or
 
(e)           The Company or any of its Consolidated Subsidiaries shall
generally not pay its debts to Persons other than the Company and its
Consolidated Subsidiaries as such debts become due, or shall admit in writing
its inability to pay such debts generally, or shall make a general assignment
for the benefit of creditors; or any proceeding shall be instituted by or
against the Company or any of its Consolidated Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Company or any of its Consolidated Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); provided, that if any of the actions or events set forth
above in this subsection (e) shall be taken in respect of, or occur with respect
to, a Consolidated Subsidiary, such action or event shall not be the basis for
or give rise to an Event of Default under this subsection (e) if (x) the assets
or revenues of such Consolidated Subsidiary and its Consolidated Subsidiaries,
taken as a whole, comprise 5% or less of the assets or revenues, respectively,
of the Company and its Consolidated Subsidiaries, taken as a whole, and (y)  the
aggregate assets and revenues of all Consolidated Subsidiaries otherwise subject
to such actions or events set forth above do not comprise more than 15% of the
assets or revenues, respectively, of the Company and its Consolidated
Subsidiaries taken as a whole; or
 
(f)           Judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Company or any of its
Consolidated Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
 
(g)           (i) Any Person or two or more Persons acting in concert (other
than the Company or a Consolidated Subsidiary) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Stock of the Company (or other securities convertible into such Voting
Stock) representing 30% or more of the combined voting power of all Voting Stock
of the Company; or (ii) during any period of up to 24 consecutive months,
commencing after the date of this Agreement, individuals who at the beginning of
such period were directors of the Company shall cease for any reason to
constitute a majority of the board of directors of the Company unless the
election or nomination for election by the Company’s stockholders of each new
director was approved by the vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period; or
 
 
42

--------------------------------------------------------------------------------

 

(h)           The Company or any of its ERISA Affiliates shall incur liability,
or in the case of clause (i) below, shall be reasonably likely to incur
liability, in excess of $50,000,000 in the aggregate as a result of one or more
of the following:  (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Company or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or
 
(i)           so long as any Consolidated Subsidiary of the Company is a
Designated Subsidiary, any provision of Article VII shall for any reason cease
to be valid and binding on or enforceable against the Company, or the Company
shall so state in writing;
 
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company and the other
Borrowers, declare the obligation of each Lender to make Advances (other than
Swing Line Advances by any Lender pursuant to Section 2.02(b) and Advances by an
Issuing Bank or a Lender pursuant to Section 2.03(c)), and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Company and the other Borrowers, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon such Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances (other than Swing Line Advances by a Lender pursuant to Section
2.02(b) and Advances by an Issuing Bank or a Lender pursuant to Section
2.03(c)), and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) such Advances, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.
 
SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Company to, and forthwith upon such demand the Company
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the applicable
sub-account of the L/C Cash Deposit Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding or (b) make such
other reasonable arrangements in respect of the outstanding Letters of Credit as
shall be acceptable to the Required Lenders; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, an amount equal to the aggregate
Available Amount of all outstanding Letters of Credit shall be immediately due
and payable to the Agent for the account of the Lenders without notice to or
demand upon the Borrowers, which are expressly waived by each Borrower, to be
held in the L/C Cash Deposit Account.  If at any time the Agent reasonably
determines that any funds held in the L/C Cash Deposit Account are subject to
any right or interest of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrowers will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Deposit Account, an amount equal to the excess of (x) such aggregate Available
Amount over (y) the total amount of funds, if any, then held in the L/C Cash
Deposit Account that are free and clear of any such right and interest.  Upon
the drawing of any Letter of Credit when this Section 6.02 is applicable (and
without prejudice to Section 2.10(c)) to the extent funds are on deposit in the
L/C Cash Deposit Account, such funds shall be applied to reimburse the Issuing
Banks to the extent permitted by applicable law, and if so applied, then such
reimbursement shall be deemed a repayment of the corresponding Advance or
reimbursement obligation in respect of such Letter of Credit.  To the extent
that any such Letter of Credit expires or otherwise terminates, and to the
extent the applicable Issuing Bank’s liability has ceased to exist under such
Letter of Credit, and funds are on deposit in the L/C Cash Deposit Account in
respect of such Letter of Credit, an amount equal to the undrawn amounts under
such Letter of Credit shall be promptly returned from such L/C Cash Deposit
Account to the Company.  If any Event of Default has been waived or otherwise
cured and no other Event of Default has occurred and is continuing, the balance,
if any, in the L/C Cash Deposit Account shall be promptly returned to the
Company.  If, in accordance with this Section 6.02, the balance in the L/C Cash
Deposit Account has not been otherwise returned, then after all such Letters of
Credit shall have expired or been fully drawn upon and all other obligations of
the Borrowers hereunder and under the Notes shall have been paid in full, the
balance, if any, in such L/C Cash Deposit Account shall be promptly returned to
the Company.
 
 
43

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
GUARANTY
 
SECTION 7.01.  Guaranty.  The Company hereby absolutely, unconditionally and
irrevocably guarantees, as a guarantee of payment and not of collection, the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations
of each other Borrower now or hereafter existing under or in respect of this
Agreement and any Notes (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any other
Lender in enforcing any rights under this Article VII.  Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any such
Borrower to the Agent or any Lender under or in respect of this Agreement or any
Notes but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Borrower.
 
SECTION 7.02.  Guaranty Absolute.  The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, if any, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Lender with respect thereto.  The obligations of the Company under
or in respect of this Article VII are independent of the Guaranteed Obligations
or any other obligations of any other Borrower under or in respect of this
Agreement and any Notes, and a separate action or actions may be brought and
prosecuted against the Company to enforce this Article VII, irrespective of
whether any action is brought against any Borrower or whether any Borrower is
joined in any such action or actions.  The liability of the Company under this
Article VII shall be irrevocable, absolute and unconditional irrespective of,
and the Company hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:
 
(a)           any lack of validity or enforceability of this Agreement (other
than this Article VII), the Notes, if any, or any agreement or instrument
relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of any Borrower under or in respect of this Agreement or the Notes, if any, or
any other amendment or waiver of or any consent to departure from this Agreement
or the Notes, if any, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to any
Borrower or any of its Subsidiaries or otherwise;
 
(c)           any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;
 
(d)           any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Borrower under this Agreement or the Notes, if any,
or any other assets of any Borrower or any of its Subsidiaries;
 
 
44

--------------------------------------------------------------------------------

 

(e)           any change, restructuring or termination of the corporate
structure or existence of any Borrower or any of its Subsidiaries;
 
(f)           any failure of any Lender or the Agent to disclose to the Company
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to such Lender or the Agent (the Company waiving any duty on the
part of the Lenders and the Agent to disclose such information); or
 
(g)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Lender or the Agent that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.
 
This Article VII shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender or the Agent or any other
Person upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, all as though such payment had not been made.
 
SECTION 7.03.  Waivers and Acknowledgments.  (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Article VII and any requirement that
any Lender or the Agent protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Borrower or any other Person or any collateral.
 
(b)           The Company hereby unconditionally and irrevocably waives any
right to revoke this Article VII and acknowledges that the guaranty under this
Article VII is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.
 
(c)           The Company hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Lender or the Agent that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against any Borrower, any other guarantor or
any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.
 
(d)           The Company hereby unconditionally and irrevocably waives any duty
on the part of any Lender or the Agent to disclose to the Company any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower or any of its
Subsidiaries now or hereafter known by such Lender or the Agent.
 
(e)           The Company acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and any Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.
 
 
45

--------------------------------------------------------------------------------

 

SECTION 7.04.  Subrogation.  The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Article VII, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender or the Agent against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Article VII shall have been paid in full in cash, all Letters of Credit (other
than Special Letters of Credit) issued for the account of such Borrower shall
have expired or been terminated and the Revolving Credit Commitments shall have
expired or been terminated.  If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Article VII, (b) the Termination Date and (c) the
latest date of expiration of or termination of all Letters of Credit (other than
Special Letters of Credit) issued for the account of such Borrower, such amount
shall be received and held in trust for the benefit of the Lenders and the
Agent, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Article VII, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Article VII thereafter arising.  If (i) the Company
shall make payment to any Lender or the Agent of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Article VII shall have been paid in full in cash,
(iii) the Termination Date shall have occurred and (iv) all Letters of Credit
(other than Special Letters of Credit) issued for the account of such Borrower
shall have expired or been terminated, the Lenders and the Agent will, at the
Company’s request and expense, execute and deliver to the Company appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Company of an interest in the
Guaranteed Obligations resulting from such payment made by the Company pursuant
to this Article VII.
 
SECTION 7.05.  Continuing Guaranty; Assignments.  The guaranty under this
Article VII is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Article VII, (ii) the
Termination Date and (iii) the latest date of expiration or termination of all
Letters of Credit (other than Special Letters of Credit), (b) be binding upon
the Company, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Lenders and the Agent and their successors, transferees and
assigns.  Without limiting the generality of clause (c) of the immediately
preceding sentence, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Revolving Credit Commitments, the Advances
owing to it and the Note or Notes held by it, if any) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as and to the
extent provided in Section 9.07.
 
ARTICLE VIII
 
THE AGENT
 
SECTION 8.01.  Authorization and Authority.  Each Lender hereby irrevocably
appoints Citibank to act on its behalf as the Agent hereunder and under the
Notes and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except as provided in Section 8.06, the provisions of this Article are
solely for the benefit of the Agent and the Lenders, and neither the Company nor
any Designated Subsidiary shall have rights as a third party beneficiary of any
of such provisions.
 
SECTION 8.02.  Agent Individually.  (a)  The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.
 
 
46

--------------------------------------------------------------------------------

 

(b)           Each Lender understands that the Person serving as Agent, acting
in its individual capacity, and its Affiliates (collectively, the “Agent’s
Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 8.02 as “Activities”) and may engage in the
Activities with or on behalf of the Company or its Affiliates.  Furthermore, the
Agent’s Group may, in undertaking the Activities, engage in trading in financial
products or undertake other investment businesses for its own account or on
behalf of others (including the Company and its Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Company or its Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Company and its Affiliates.  Each Lender
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Company and its
Affiliates (including information concerning the ability of the Company to
perform its obligations hereunder and under the Notes) which information may not
be available to any of the Lenders that are not members of the Agent’s
Group.  None of the Agent nor any member of the Agent’s Group shall have any
duty to disclose to any Lender or use on behalf of the Lenders, and shall not be
liable for the failure to so disclose or use, any information whatsoever about
or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Company, any Designated Subsidiary or any
Affiliate thereof) or to account for any revenue or profits obtained in
connection with the Activities, except that the Agent shall deliver or otherwise
make available to each Lender such documents as are expressly required by this
Agreement to be transmitted by the Agent to the Lenders.
 
(c)           Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Company and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder).  Each Lender agrees
that no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or notification to any
Lender.  None of (i) this Agreement, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Company or its Affiliates
(including information concerning the ability of the Company and the Designated
Subsidiaries to perform their respective obligations hereunder and under the
Notes) nor (iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Company or its Affiliates) or for
its own account.
 
SECTION 8.03.  Duties of Agent; Exculpatory Provisions.  (a)  The Agent’s duties
hereunder and under the Notes are solely ministerial and administrative in
nature and the Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
the Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, but shall be required to act or refrain from acting
(and shall be fully protected in so acting or refraining from acting) upon the
written direction of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein), provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent or any of its Affiliates to liability or that
is contrary to this Agreement or applicable law.
 
(b)           The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Company or any Lender shall have given notice to the Agent
describing such Default and such event or events.
 
(c)           Neither the Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or the Information Memorandum, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or the perfection or priority of any Lien or
security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Agent.
 
 
47

--------------------------------------------------------------------------------

 

(d)           Nothing in this Agreement shall require the Agent or any of its
Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or any of its Related Parties.
 
SECTION 8.04.  Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Advance or the issuance of such Letter
of Credit, and in the case of a Borrowing, such Lender shall not have made
available to the Agent such Lender’s ratable portion of such Borrowing.  The
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
SECTION 8.05.  Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Note by or
through any one or more sub-agents appointed by the Agent, and the Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties, provided, in each case
that no such delegation to a sub-agent or a Related Party shall release the
Agent from any of its obligations hereunder.  Each such sub-agent and the
Related Parties of the Agent and each such sub-agent shall be entitled to the
benefits of all provisions of this Article VIII and Section 9.04 (as though such
sub-agents were the “Agent” hereunder and under the Notes) as if set forth in
full herein with respect thereto.
 
SECTION 8.06.  Resignation of Agent.  (a) The Agent may at any time and, if the
Person acting as the Agent is a Defaulting Lender and the Company so requests,
the Agent shall promptly, give notice of its resignation to the Lenders and the
Company.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Company so long as no Event of
Default has occurred and is continuing, to appoint a successor, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank with
an office in New York, New York.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (such
30-day period, the “Lender Appointment Period”), then the retiring Agent may on
behalf of the Lenders, with the consent of the Company so long as no Event of
Default has occurred and is continuing, or, if the Agent is resigning upon
request of the Company pursuant to the preceding sentence, the Company may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above.  In addition and without any obligation on the part of the retiring
Agent to appoint, on behalf of the Lenders, a successor Agent, the retiring
Agent may at any time upon or after the end of the Lender Appointment Period
notify the Company and the Lenders that no qualifying Person has accepted
appointment as successor Agent and the effective date of such retiring Agent’s
resignation which effective date shall be no earlier than three business days
after the date of such notice.  Upon the resignation effective date established
in such notice and regardless of whether a successor Agent has been appointed
and accepted such appointment, the retiring Agent’s resignation shall
nonetheless become effective and (i) the retiring Agent shall be discharged from
its duties and obligations as Agent hereunder and under the Notes but shall not
be relieved of any of its obligations as a Lender and (ii) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender directly, until such time as
the Required Lenders appoint a successor Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties as Agent of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations as
Agent hereunder or under the Notes but shall not be relieved of any of its
obligations as a Lender (if not already discharged therefrom as provided above
in this paragraph).  The fees payable by the Company to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company and such successor.  After the retiring Agent’s resignation
hereunder and under the Notes, the provisions of this Article and Section 9.04
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Agent was acting as Agent.
 
 
48

--------------------------------------------------------------------------------

 

(b)           Any resignation pursuant to this Section by a Person acting as
Agent shall, unless such Person shall notify the Company and the Lenders
otherwise, also act to relieve such Person and its Affiliates of any obligation
to advance or issue new, or extend existing, Swing Line Advances or Letters of
Credit where such advance, issuance or extension is to occur on or after the
date that is 60 days after such Person gave notice of such resignation.  Upon
the acceptance of a successor’s appointment as Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent in its capacity (if any) as Issuing
Bank and/or Swing Line Bank, (ii) the retiring Agent in its capacity (if any) as
Issuing Bank and/or Swing Line Bank shall be discharged from all of its
respective duties and obligations hereunder or under the Notes in such capacity,
(iii) the successor Swing Line Bank shall enter into an Assignment and
Acceptance and acquire from the retiring Swing Line Bank each outstanding Swing
Line Advance of such retiring Swing Line Bank for a purchase price equal to par
plus accrued interest and (iv) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit; except, in each case, as may otherwise
be agreed by the Company and such successor Agent if the retiring Agent is a
Defaulting Lender.
 
SECTION 8.07.  Non-Reliance on Agent and Other Lenders.  (a)  Each Lender
confirms to the Agent, each other Lender and each of their respective Related
Parties that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Lender or any of their respective
Related Parties, of evaluating the merits and risks (including tax, legal,
regulatory, credit, accounting and other financial matters) of (x) entering into
this Agreement, (y) making Advances and other extensions of credit hereunder and
(z) in taking or not taking actions hereunder, (ii) is financially able to bear
such risks and (iii) has determined that entering into this Agreement and making
Advances and other extensions of credit hereunder is suitable and appropriate
for it.
 
(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the Notes, (ii) that it has,
independently and without reliance upon the Agent, any other Lender or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement and the Notes based on
such documents and information as it shall from time to time deem appropriate,
which may include, in each case:
 
(i)            the financial condition, status and capitalization of the Company
and each Designated Subsidiary;


(ii)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and the Notes and any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
this Agreement;


(iii)           determining compliance or non-compliance with any condition
hereunder to the making of an Advance, or the issuance of a Letter of Credit and
the form and substance of all evidence delivered in connection with establishing
the satisfaction of each such condition;

 
49

--------------------------------------------------------------------------------

 

(iv)          the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Agent, any other Lender or
by any of their respective Related Parties under or in connection with this
Agreement, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with this Agreement.


SECTION 8.08.  No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as bookrunners, arrangers,
syndication agents or documentation agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement, except in its
capacity, as applicable, as the Agent or as a Lender hereunder.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any Notes, nor consent to any departure by the Company or any other
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Non-Defaulting Lenders, do any of the
following:  (a) waive any of the conditions specified in Section 3.01 or Section
3.02, (b) increase the Revolving Credit Commitments of the Lenders other than in
accordance with Section 2.18, (c) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (e) change the percentage of the Revolving
Credit Commitments or of the aggregate unpaid principal amount of the Advances,
or the number of Lenders, that shall be required for the Lenders or any of them
to take any action hereunder, (f) reduce or limit the obligations of the Company
under Section 7.01 or release or otherwise limit the Company’s liability with
respect to its obligations under Article VII or (g) amend the definition of
“Required Lenders” or this Section 9.01; provided further that any amendment,
waiver or consent requiring the consent of all Non-Defaulting Lenders under
clauses (b), (c), (d) or (f) of the preceding proviso that by its terms
adversely affects any Defaulting Lender disproportionately as compared to other
affected Lenders shall require the consent of such Defaulting Lender and any
such amendment, waiver or consent that would alter the terms of this proviso
will require the consent of such Defaulting Lender; provided still further that
(i) no amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Agent under this Agreement or any Note, (ii) no
amendment, waiver or consent shall, unless in writing and signed by each Swing
Line Bank in addition to the Lenders required above to take such action,
adversely affect the rights or obligations of the Swing Line Banks in their
capacities as such under this Agreement; and (iii) no amendment, waiver or
consent shall, unless in writing and signed by each affected Issuing Bank in
addition to the Lenders required above to take such action, adversely affect the
rights or obligations of an Issuing Bank in its capacity as such under this
Agreement.
 
SECTION 9.02.  Notices, Etc.  (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including facsimile communication)
and mailed, telecopied or delivered or (y) as and to the extent set forth in
Section 9.02(b) and in the proviso to this Section 9.02(a), if to the Company or
any other Borrower, to (or in care of) the Company, at its address at 1114
Avenue of the Americas, New York, New York  10036, Attention:  Senior Vice
President and Treasurer (with a copy at the same address to the Senior Vice
President and General Counsel); if to any Initial Lender, at its Domestic
Lending Office specified opposite its name on Schedule I hereto; if to any other
Lender, at its Domestic Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; and if to the Agent, at its
address at Building #3, 1615 Brett Road, New Castle, Delaware 19720, Attention:
Bank Loan Syndications Department; or, as to the Company or the Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Company and the Agent,
provided that materials required to be delivered pursuant to Section 5.01(h)(i),
(ii) or (iv) shall be delivered to the Agent as specified in Section 9.02(b) or
as otherwise specified to the applicable Borrower by the Agent.  All such
notices and communications shall, when mailed, telecopied or e-mailed, be
effective when deposited in the mails, telecopied or confirmed by e-mail,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VII shall not be effective until received by the
Agent.  Delivery by facsimile of an executed counterpart of any amendment or
waiver of any provision of this Agreement or any Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.
 
 
50

--------------------------------------------------------------------------------

 

(b)           So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Sections 5.01(h)(i), (ii) and
(iv) may be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com.  Each Borrower agrees that the Agent may make
such materials, as well as any other written information, documents, instruments
and other material relating to such Borrower, any of its Subsidiaries or any
other materials or matters relating to this Agreement, any Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on a password protected internet website
such as Intralinks (the “Platform”).  Each Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent or any of its Affiliates in connection with the
Platform.
 
(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by e-mail or telecopier.  Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address or addresses to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address(es) for such Lender) and (ii) that any Notice may be sent to such
e-mail address or addresses.
 
SECTION 9.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
SECTION 9.04.  Costs and Expenses.  (a)  The Company agrees to pay on demand all
reasonable out-of-pocket expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, any Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement.  The Company further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, any Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).
 
 
51

--------------------------------------------------------------------------------

 

(b)           The Company agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) any Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or Letters of Credit, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct or is a consequence of such Indemnified
Party’s (or its Affiliate’s) becoming a Defaulting Lender hereunder (including,
for the avoidance of doubt, its failure to perform its funding obligations
hereunder within two Business Days of the date required to be funded by it
hereunder).  The foregoing indemnity shall not cover or include (x) Taxes or
Other Taxes, the Company’s obligation with respect to which is governed by
Section 2.14, or Excluded Taxes, (y) increased costs, the Company’s obligation
with respect to which is governed by Section 2.11 or (z) costs, charges, fees,
expenses, taxes or duties of any kind related to any hedging activities in
connection with the rights or obligations of the Lenders under this
Agreement.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 9.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Company, its directors, shareholders or creditors or an Indemnified Party
or any other Person or any Indemnified Party is otherwise a party thereto.  The
Company also agrees not to assert any claim for special, indirect, consequential
or punitive damages against the Agent, any Lender, any of their Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability, arising out of or otherwise relating to any Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.
 
(c)           If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by any Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12,
acceleration of the maturity of any Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Company pursuant to Section 9.07(a), such Borrower shall, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
 
(d)           Without prejudice to the survival of any other agreement of the
Company and the other Borrowers hereunder, the agreements and obligations of the
Company and the other Borrowers contained in Sections 2.11, 2.14 and 9.04 and
the agreements and obligations of the Company, the other Borrowers and the
Issuing Banks contained in Section 2.10(c) shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any Notes.
 
(e)           Reimbursement by Lenders.  Each Lender severally agrees to
indemnify the Agent and each Issuing Bank (in each case, to the extent not
promptly reimbursed by the Company) from and against such Lender’s ratable share
of any and all losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, disbursements and expenses, joint or several,
of any kind or nature (including the fees, charges and disbursements of any
advisor or counsel for such Person that may be imposed on, incurred by, or
asserted against the Agent or any Issuing Bank, as the case may be, in any way
relating to or arising out of this Agreement or the Notes or any action taken or
omitted by the Agent or any Issuing Bank under this Agreement or the Notes;
provided, however, that no Lender shall be liable for any portion of such
losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits, costs, disbursements or expenses resulting from the Agent’s or
such Issuing Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction, nor shall any
Lender be liable to the extent that any claim with respect to any Special Letter
of Credit under this section relates to an event arising on or after the
Participation Cut-Off Date.  Without limitation of the foregoing, each Lender
agrees to reimburse the Agent and each Issuing Bank for its ratable share of any
costs and expenses (including, without limitation, fees and expenses of counsel)
payable by the Company under Section 9.04(a), to the extent that the Agent or
such Issuing Bank is not promptly reimbursed for such costs and expenses by the
Company.
 
 
52

--------------------------------------------------------------------------------

 

SECTION 9.05.  Right of Set-off.  Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(e) or (b) (i) the
occurrence and during the continuance of any other Event of Default and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Company or any Borrower against any and all of the obligations of the
Company or any Borrower now or hereafter existing under this Agreement and any
Note held by such Lender, whether or not such Lender shall have made any demand
under this Agreement or such Note and although such obligations may be
unmatured.  Each Lender agrees promptly to notify the appropriate Borrower after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.
 
SECTION 9.06.  Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company and the Agent and when the Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Company, the Agent and each Lender
and their respective successors and assigns, except that neither the Company nor
any other Borrower shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
 
SECTION 9.07.  Assignments and Participations.  (a)  Each Lender may and, so
long as no Default shall have occurred and be continuing, if demanded by the
Company following a demand by such Lender pursuant to Section 2.11 or 2.14, or
if such Lender is a Defaulting Lender, following demand by the Company at any
time, upon at least 5 Business Days’ notice to such Lender and the Agent, shall,
assign to one or more Persons all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, its Unissued Letter of Credit Commitment, the Advances owing to it,
its participations in Letters of Credit and any Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement related
to the Commitments or the Unissued Letter of Credit Commitment assigned thereby,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of (x) the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof and (y) the Unissued Letter of Credit Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof unless, in each case, the Company and the Agent otherwise
agree, (iii) each such assignment shall be to an Eligible Assignee, (iv) each
such assignment made as a result of a demand by the Company pursuant to this
Section 9.07(a) shall be arranged by the Company after consultation with the
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Company pursuant to this
Section 9.07(a) unless and until such Lender shall have received one or more
payments from either the Company or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, and (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note subject to such
assignment and a processing and recordation fee of $3,500 payable by the parties
to each such assignment, provided, however, that in the case of each assignment
made as a result of a demand by the Company, such recordation fee shall be
payable by the Company except that no such recordation fee shall be payable in
the case of an assignment made at the request of the Company to an Eligible
Assignee that is an existing Lender, and (vii) any Non-Defaulting Lender may,
without the approval of the Company or the Agent, assign all or a portion of its
rights to any of its Affiliates that is a financial institution or to another
Lender unless on the date of such assignment the assignee would be entitled to
make a demand pursuant to Section 2.11 or 2.14 (in which case such assignment
shall be permitted only if the assignee shall waive in a manner satisfactory to
the Company in form and substance its rights to make such a demand) or is or
would, in the reasonable judgment of the Company, be reasonably likely to become
a Defaulting Lender.  Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.11,
2.14 and 9.04 to the extent any claim thereunder relates to an event arising
prior such assignment) and be released from its obligations (other than its
obligations under Section 9.04(e) to the extent any claim thereunder relates to
an event arising prior to such assignment) under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
 
 
53

--------------------------------------------------------------------------------

 

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or any other Borrower or the
performance or observance by the Company or any other Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
 
(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.
 
(d)           The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and each Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Company, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Company or any Lender at any reasonable time and from time
to time upon reasonable prior notice.
 
 
54

--------------------------------------------------------------------------------

 

(e)           Each Lender may sell participations to one or more banks or other
entities (other than the Company or any of its Affiliates or, unless the
Company’s prior consent is obtained, an Ineligible Person (as defined in
subsection (f) below)), in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Revolving Credit Commitment, the Advances owing to it and any Note or Notes held
by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Revolving Credit Commitment to the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Company, the other Borrowers, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any rights as a
Lender hereunder, including, without limitation, any right to make any demand
under Section 2.11 or 2.14 or right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Company or any other Borrower therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, any
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, any Notes or any fees or other amounts payable
hereunder or reduce or limit the obligations of the Company under Section 7.01
or release or otherwise limit the Company’s liability with respect to its
obligations under Article VII or amend this Section 9.07(e) in any manner
adverse to such participant, in each case to the extent subject to such
participation and in any event such voting rights shall not exceed those of the
Lender hereunder that is the seller of such participation.
 
(f)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation permitted under this Section 9.07,
disclose to the assignee or participant or proposed assignee or participant
other than, unless the Company’s prior consent is obtained, an Ineligible Person
(as defined below), any information relating to any Borrower furnished to such
Lender by or on behalf of such Borrower; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree for the benefit of the Company to preserve the confidentiality of
any Information relating to any Borrower received by it from such
Lender.  “Ineligible Person” means any entity (other than the Company) within
the Global Industrial Classification (“GICS”) Media Industry Group, presently
designated as No. 2540 (and any successor or replacement thereto) appearing on
Bloomberg, and any other entities in the advertising or media industry that the
Company provides on a list to the Agent from time to time.
 
(g)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System or any central bank; provided that no such creation of a security
interest shall release a Lender from any of its obligations hereunder or
substitute such secured party for such Lender as a party hereto.
 
SECTION 9.08.  Confidentiality.  Each of the Agent, the Lenders and the Issuing
Bank agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, partners, directors, officers,
employees, agents, advisors and other representatives who need to know the
Information in connection with this Agreement or in connection with other
contemplated transactions for the benefit of the Company (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential on substantially the same terms as provided herein), (b) to the
extent requested by any regulatory authority having jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) to the extent necessary in connection with the exercise of any
remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement for the benefit of the Company containing provisions
substantially the same as those of this Section, (i) to any assignee,
participant or prospective assignee or participant, in each case permitted
hereunder or (ii) to any actual or prospective counterparty to any swap,
derivative or other similar transaction, in each case under which payments are
to be made by reference to the Company and its obligations, entered into by a
Lender in connection with this Agreement, (g) with the consent of the Company or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the Agent, any
Lender, the Issuing Bank or their respective Affiliates on a nonconfidential
basis from a source other than the Company that, to the knowledge of the Agent,
such Lender, the Issuing Bank or such Affiliate, as applicable, is not in
violation of any confidentiality agreement with the Company.
 
For purposes of this Section, “Information” means all confidential, proprietary
or non-public information of the Company furnished to the Agent or the Lenders
by the Company.
 
 
55

--------------------------------------------------------------------------------

 
 
SECTION 9.09.  Designated Subsidiaries.  (a)  Designation.  The Company may at
any time, and from time to time, upon not less than 15 Business Days’ notice in
the case of any Subsidiary so designated after the Restatement Date, notify the
Agent that the Company intends to designate a Subsidiary as a “Designated
Subsidiary” for purposes of this Agreement.  On or after the date that is 15
Business Days after such notice, upon delivery to the Agent and each Lender of a
Designation Agreement duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit E hereto, such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower
hereunder.  The Agent shall promptly notify each Lender of the Company’s notice
of such pending designation by the Company and the identity of the respective
Subsidiary.  Following the giving of any notice pursuant to this Section
9.09(a), if the designation of such Designated Subsidiary obligates the Agent or
any Lender to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Company shall, promptly upon the request of the Agent or
any Lender, supply such documentation and other evidence as is reasonably
requested by the Agent or any Lender in order for the Agent or such Lender to
carry out and be satisfied it has complied with the results of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations.
 
If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Revolving Credit Commitment by causing an Affiliate of such Lender to act as the
Lender in respect of such Designated Subsidiary (and such Lender shall, to the
extent of Advances made to and participations in Letters of Credit issued for
the account of such Designated Subsidiary, be deemed for all purposes hereof to
have pro tanto assigned such Advances and participations to such Affiliate in
compliance with the provisions of Section 9.07).
 
As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Borrower, and in
any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing.  With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Revolving Credit
Commitments of such Protesting Lender shall be terminated; provided that such
Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and/or Letter of Credit reimbursement
obligations, accrued interest thereon, accrued fees and all other amounts then
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company or the relevant
Designated Subsidiary (in the case of all other amounts), or (B) cancel its
request to designate such Subsidiary as a “Designated Subsidiary” hereunder.
 
(b)           Termination.  Upon the payment and performance in full of all of
the indebtedness, liabilities and obligations under this Agreement and the Notes
of any Designated Subsidiary then, so long as at the time no Notice of Revolving
Credit Borrowing in respect of such Designated Subsidiary is outstanding, such
Subsidiary’s status as a “Designated Subsidiary” shall terminate upon notice to
such effect from the Agent to the Lenders (which notice the Agent shall give
promptly upon its receipt of a request therefor from the Company).  Thereafter,
the Lenders shall be under no further obligation to make any Advance hereunder
to such Designated Subsidiary.
 
SECTION 9.10.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to conflicts of law provisions that might require application of
the laws of a different jurisdiction.
 
SECTION 9.11.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
 
56

--------------------------------------------------------------------------------

 

SECTION 9.12.  Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
 
(b)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency or Committed
L/C Currency into Dollars, the parties agree to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase such
Committed Currency or Committed L/C Currency with Dollars at Citibank’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.
 
(c)           The obligation of the Company and each other Borrower in respect
of any sum due from it in any currency (the “Primary Currency”) to any Lender or
the Agent hereunder shall, notwithstanding any judgment in any other currency,
be discharged only to the extent that on the Business Day following receipt by
such Lender or the Agent (as the case may be), of any sum adjudged to be so due
in such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, the Company and each other
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Agent (as the case may be) against such loss,
and if the amount of the applicable Primary Currency so purchased exceeds such
sum due to any Lender or the Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Agent (as the case may be) agrees to remit
to the Company or such other Borrower such excess.
 
SECTION 9.13.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, if any, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court.  The Company and each other Borrower hereby further
irrevocably consent to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Company at its address specified
pursuant to Section 9.02.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement or any Notes in the courts of any jurisdiction.
 
(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any Notes in any
New York State or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
SECTION 9.14.  Substitution of Currency.  If a change in any Committed Currency
or Committed L/C Currency occurs pursuant to any applicable law, rule or
regulation of any governmental, monetary or multi-national authority, this
Agreement (including, without limitation, the definitions of Eurocurrency Rate)
will be amended to the extent determined by the Agent (acting reasonably and in
consultation with the Company) to be necessary to reflect the change in currency
and to put the Lenders and the Company in the same position, so far as possible,
that they would have been in if no change in such Committed Currency or
Committed L/C Currency had occurred.
 
 
57

--------------------------------------------------------------------------------

 

SECTION 9.15.  No Liability Regarding Letters of Credit.  None of the Agent, the
Lenders nor any Issuing Bank, nor any of their Affiliates, or the respective
directors, officers, employees, agents and advisors of such Person or such
Affiliate, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder, or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or any failure to honor a
Letter of Credit where such Issuing Bank is, under applicable law, required to
honor it.  The parties hereto expressly agree that, as long as the Issuing Bank
has not acted with gross negligence or willful misconduct, such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
SECTION 9.16.  Patriot Act Notification.  Each Lender and the Agent (for itself
and not on behalf of any Lender) hereby notifies the Company and each other
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or the Agent, as applicable, to identify each
Borrower in accordance with the Patriot Act.  Each Borrower shall, and shall
cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Agent or any Lenders in order to assist the Agent and the Lenders in
maintaining compliance with the Patriot Act.
 
SECTION 9.17.  No Fiduciary Duty.  The Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”) may have
economic interests that conflict with those of the Borrowers.  The Borrowers
agree that nothing in the Loan Documents will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lenders and any Borrower, its stockholders or its affiliates.  Each Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and such Borrower, on the other, (ii) in connection therewith and with
the process leading to such transaction each of the Lenders is acting solely as
a principal and not the agent or fiduciary of such Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of such Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising such Borrower on other matters) or any other obligation to
such Borrower except the obligations expressly set forth in the Loan Documents
and (iv) such Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate.  Each Borrower further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  Each Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.
 
 
58

--------------------------------------------------------------------------------

 

SECTION 9.18.  Waiver of Jury Trial.  Each of the Company, each other Borrower,
the Agent and the Lenders hereby irrevocably waives, to the fullest extent
permitted by applicable law, all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or any Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 


THE INTERPUBLIC GROUP OF COMPANIES, INC.
 
By:
 /s/ Ellen T. Johnson
Name: Ellen T. Johnson
Title:   Seior Vice President & Treasurer
 
CITIBANK, N.A.,
as Agent
 
By:
 /s/ Robert F. Parr
Name: Robert F. Parr
Title:  Vice President
 
Initial Lenders
 
CITIBANK, N.A.
 
By:
   /s/ Robert F. Parr
Name: Robert F. Parr
Title:  Vice President
 
JPMORGAN CHASE BANK, N.A.
 
By:
  /s/ Michelle Cipriani
Name: Michelle Cipriani
Title:   Vice President


 
59

--------------------------------------------------------------------------------

 


HSBC BANK USA, NATIONAL ASSOCIATION
 
By:
  /s/ Thomas T. Rogers
Name: Thomas T. Rogers
Title:   Senior Vice President
 
UBS LOAN FINANCE LLC
 
By:
  /s/ Irja Otsa
Name: Irja Otsa
Title:   Associate Director Banking Products Services US
 
By:
  /s/ Mary E. Evans
Name: Mary E. Evans
Title:   Associate Director Banking Products Services US
 
MORGAN STANLEY SENIOR FUNDING, INC.
 
By:
  /s/ Melissa James
Name: Melissa James
Title:   Authorized Signatory
 
MORGAN STANLEY BANK, N.A.
 
By:
  /s/ Melissa James
Name: Melissa James
Title:   Authorized Signatory
 
BANK OF AMERICA, N.A.
 
By:
  /s/ Richard Williams
Name: Richard Williams
Title:   Senior Vice President
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A.,
NEW YORK BRANCH
 
By:
  /s/ Julio Ojea Quintana
Name:  Julio Ojea Quintana
Title:     Executive Director
 
By:
  /s/ Adriana Alaix
Name: Adriana Alaix
Title:   Vice President
 
ING BANK N.V., DUBLIN BRANCH
 
By:
  /s/ Maurice Kenny
Name: Maurice Kenny
Title:   Director
 
By:
  /s/ Adrian Neill
Name: Adrian Neill
Title:   Director

 
 
60

--------------------------------------------------------------------------------

 
 

 
GOLDMAN SACHS LENDING PARTNERS LLC
       
By:
  /s/ Mark Walton  
Name: 
Mark Walton  
Title:
Authorized Signatory        
WELLS FARGO BANK, NATIONAL ASSOCIATION
       
By:
  /s/ Craig DeSousa  
Name:
Craig DeSousa  
Title:
Senior Vice President        
LLOYDS TSB BANK PLC
       
By:
  /s/ Deborah Carlson  
Name:
Deborah Carlson  
Title:
Director Corporate Banking USA C103        
By:
  /s/ Christian Hammerbeck  
Name:
Christian Hammerbeck  
Title:
VIce President Corporate Banking USA H057        
ROYAL BANK OF CANADA
       
By:
  /s/ Kamran Khan  
Name:
 Kamran Khan  
Title:
 Authorized Signatory        
THE GOVERNOR AND COMPANY OF THE BANK
OF IRELAND
       
By:
  /s/ Orla Jones  
Name: 
Orla Jones  
Title:
Authorized Signatory

 

       
By:
  /s/ Wendy Hobson  
Name: 
 Wendy Hobson  
Title:
 Authorized Signatory

       
UNION BANK, N.A.
       
By:
  /s/ Justin Brauer  
Name:
 Justing Brauer  
Title:
 Vice President

 
 
61

--------------------------------------------------------------------------------

 
 
SCHEDULE I


LIST OF APPLICABLE LENDING OFFICES
 
Name of Initial Lender
Revolving Credit
Commitment
Letter of Credit
Commitment
Swing Line
Commitment
Domestic Lending Office
Eurocurrency Lending Office
Citibank, N.A.
$125,000,000
$0
$25,000,000
Building #3
Building #3
       
1615 Brett Road
1615 Brett Road
       
New Castle, DE  19720
New Castle, DE  19720
       
Attn:  Suzanna Gallagher
Attn:  Suzanna Gallagher
       
T:  (302) 323-2478
T:  (302) 323-2478
       
F:  212 994-0961
F:  212 994-0961
Banco Bilbao Vizcaya
$75,000,000
$0
$0
1345 Avenue of the
1345 Avenue of the Americas,
Argentaria, S.A., New York
     
Americas, 45th Floor
45th Floor
Branch
     
New York, NY 10105
New York, NY 10105
       
Attn:  C&I Banking
Attn:  C&I Banking
       
T:  212 728-2382
T:  212 728-2382
       
F:  212 333-2926
F:  212 333-2926
Bank of America, N.A.
$90,000,000
$0
$0
One Bryant Park Tower
One Bryant Park Tower
       
New York, NY 10036
New York, NY 10036
       
Attn:  Neha Walia
Attn:  Neha Walia
       
T:  415 436-4777 Ext. 88621
T:  415 436-4777 Ext. 88621
       
F:  804 266-8065
F:  804 266-8065
Goldman Sachs Lending
$40,000,000
$0
$0
200 West Street
200 West Street
Partners LLC
     
New York, NY 10282
New York, NY 10282
       
Attn:  Operations Contact
Attn:  Operations Contact
       
T:  212 902-1099
T:  212 902-1099
       
F:  646 769-7700
F:  646 769-7700
The Governor and Company
$40,000,000
$0
$0
Bank of Ireland
Bank of Ireland
of the Bank of Ireland
     
Corporate Banking,
Corporate Banking,
       
Lower Baggot Street
Lower Baggot Street
       
Dublin 2, Ireland
Dublin 2, Ireland
       
Attn:  Orla McCarthy
Attn:  Orla McCarthy
       
T:  011 353 1 604-4742
T:  011 353 1 604-4742
       
F:  011 353 1 604-4796 /
F:  011 353 1 604-4796 /
       
F:  011 353 1 604-4793
F:  011 353 1 604-4793

 
 
1

--------------------------------------------------------------------------------

 
 
Name of Initial Lender
Revolving Credit
Commitment
Letter of Credit
Commitment
Swing Line
Commitment
Domestic Lending Office
Eurocurrency Lending Office
HSBC Bank USA, National
$90,000,000
$0
$0
452 Fifth Avenue, T-8
452 Fifth Avenue, T-8
Association
     
New York, NY 10018
New York, NY 10018
       
Attn:  Kiran Kumar
Attn:  Kiran Kumar
       
T:  716 841-2291
T:  716 841-2291
       
F:  917-229-0976
F:  917-229-0976
ING Bank N.V., Dublin
$75,000,000
$0
$0
International Lending Centre
International Lending Centre
Branch
     
ING Commercial Banking
ING Commercial Banking
       
Block 4, Dundrum Town Centre, Sandyford Road
Block 4, Dundrum Town Centre, Sandyford Road
       
Dundrum, Dublin 16
Dundrum, Dublin 16
       
Ireland
Ireland
       
Attn:  Robert McNab
Attn:  Robert McNab
       
T:  +353 1 638-4012
T:  +353 1 638-4012
       
F:  +353 1 638-4060
F:  +353 1 638-4060
JPMorgan Chase Bank, N.A.
$125,000,000
$200,000,000
$0
277 Park Avenue, 23 rd Floor
277 Park Avenue, 23 rd Floor
       
New York, NY 10172
New York, NY 10172
       
Attn:  Susan M Thomas
Attn:  Susan M Thomas
       
T:  312 732-7982
T:  312 732-7982
       
F:  312 385-7096
F:  312 385-7096
Lloyds TSB Bank plc
$40,000,000
$0
$0
1095 Avenue of the Americas
1095 Avenue of the Americas
       
34th Floor
34th Floor
       
New York, NY 10036
New York, NY 10036
       
Attn:  Sarah O’Connor  /
Attn:  Sarah O’Connor  /
       
Bobby Mei
Bobby Mei
       
T:  212 450-0874 /
T:  212 450-0874 /
       
T:  212 803-3446
T:  212 803-3446
       
F:  212 479-2807
F:  212 479-2807
Morgan Stanley Bank, N.A.
$75,000,000
   
One Utah Center
One Utah Center
       
201 South Main Street
201 South Main Street
       
5th Floor
5th Floor
       
Salt Lake City, Utah 84111
Salt Lake City, Utah 84111
       
Attn:  MS Loan Servicing
Attn:  MS Loan Servicing
       
T:  443 627-4355
T:  443 627-4355
       
F:  718 233-2140
F:  718 233-2140



Credit Agreement
 
 
2

--------------------------------------------------------------------------------

 
 
Name of Initial Lender
Revolving Credit
Commitment
Letter of Credit
Commitment
Swing Line
Commitment
Domestic Lending Office
Eurocurrency Lending Office
Morgan Stanley
$15,000,000
$0
$0
1585 Broadway
1585 Broadway
Senior Funding, Inc.
     
New York,, NY  10036
New York,, NY  10036
       
Attn:  MS Loan Servicing
Attn:  MS Loan Servicing
       
T:  443 627-4355
T:  443 627-4355
       
F:  718 233-2140
F:  718 233-2140
Royal Bank of Canada
$40,000,000
$0
$0
Three World Financial Center
Three World Financial Center
       
200 Vesey Street
200 Vesey Street
       
New York, NY 10281
New York, NY 10281
       
Attn:  Loans Administration
Attn:  Loans Administration
       
T:  877 332-7455
T:  877 332-7455
       
F:  212 428-2372
F:  212 428-2372
UBS Loan Finance LLC
$90,000,000
$0
$0
677 Washington Boulevard
677 Washington Boulevard
       
Stamford, CT 06901
Stamford, CT 06901
       
Attn:  Denise Bushee
Attn:  Denise Bushee
       
T:  203 719-3167
T:  203 719-3167
       
F:  203 719-3338
F:  203 719-3338
Union Bank, N.A.
$40,000,000
$0
$0
445 S. Figueroa Street
445 S. Figueroa Street
       
Los Angeles, CA 90071
Los Angeles, CA 90071
       
Attn:  Gena Robles /
Attn:  Gena Robles /
       
Maria Suncin /
Maria Suncin /
       
Patrick Abo
Patrick Abo
       
T:  323 720-2522 / 2870 / 2666
T:  323 720-2522 / 2870 / 2666
       
F:  800 446-9951/
F:  800 446-9951/
       
F:  323 724-6198
F:  323 724-6198
Wells Fargo Bank, N.A.
$40,000,000
$0
$0
12 East 49th Street, 44th Flr.
12 East 49th Street, 44th Flr.
       
New York, NY 10017
New York, NY 10017
       
Attn:  Specialized Loans
Attn:  Specialized Loans
       
T:  866 647-7249 Opt. 4
T:  866 647-7249 Opt. 4
       
F:  704 715-0099
F:  704 715-0099
Total:
$1,000,000,000
$200,000,000
$25,000,000
   



Credit Agreement
 
 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01(C)
EXISTING LETTERS OF CREDIT
 
LC Issuing Bank
 
LC Expiry Date
 
Closing Balance
 
Citibank, N.A.
 
7/18/2011
  $82,184  
Citibank, N.A.
 
7/18/2011
  139,881  
Citibank, N.A.
 
8/31/2011
  2,064  
Citibank, N.A.
 
8/31/2011
  209,287  
Citibank, N.A.
 
9/30/2011
  11,954  
Citibank, N.A.
 
9/30/2011
  50,000  
Citibank, N.A.
 
12/31/2011
  414,737  
Citibank, N.A.
 
7/18/2011
  244,748  
Citibank, N.A.
 
7/18/2011
  219,862  
JP Morgan Chase
 
12/31/2011
  35,000  
JP Morgan Chase
 
12/31/2011
  1,487,174  
JP Morgan Chase
 
3/30/2012
  12,500,000  
JP Morgan Chase
 
8/31/2011
  59,000  
JP Morgan Chase
 
9/30/2011
  190,000  
JP Morgan Chase
 
9/30/2011
  100,000  
Total
      $15,745,892  



Credit Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT A - FORM OF
NOTE
 
U.S.$_______________                                                                                     Dated:  _______________,
201_
 
FOR VALUE RECEIVED, the undersigned, THE INTERPUBLIC GROUP OF COMPANIES, INC., a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to
________________________ (the “Lender”) or its registered assigns for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Revolving Credit Commitment in figures] or, if
less, the aggregate principal amount of the Revolving Credit Advances and Swing
Line Advances made by the Lender to the Borrower pursuant to the Credit
Agreement dated as of July 18, 2008, amended and restated as of April 23, 2010
and as further amended and restated as of May 31, 2011, among the Borrower, the
Lender and certain other lenders parties thereto, JPMorgan Chase Bank, N.A., as
syndication agent, HSBC Bank USA, National Association, Bank of America, N.A.
and Banco Bilbao Vizcaya Argentaria, S.A., New York Branch, as co-documentation
agents, Citigroup Global Markets Inc. and J.P. Morgan Securities LLC, as joint
lead arrangers and joint book managers, and Citibank, N.A., as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on such date.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance and each Swing Line Advance from the date of such
Revolving Credit Advance or such Swing Line Advance, as the case may be, until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
 
Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 399 Park Avenue, New York, New York 10043, in same day
funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds.  Each Advance owing to the Lender
by the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances and Swing Line Advances
by the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
and Swing Line Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
 
Credit Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to conflicts of law
provisions that might require application of the laws of a different
jurisdiction.
 
THE INTERPUBLIC GROUP OF
COMPANIES, INC.
 
By
   
Title:


 
2

--------------------------------------------------------------------------------

 
 
ADVANCES AND PAYMENTS OF PRINCIPAL


Date
Amount of
Advance
Amount of
Principal Paid
or Prepaid
Unpaid Principal
Balance
Notation
Made By
                                                                               
                                                                               
                                                                               
         

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT B - FORM OF
NOTICE OF BORROWING


Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Building #3
1615 Brett Road
New Castle, Delaware 19720



[Date]
 
Attention: Bank Loan Syndications Department
 
Ladies and Gentlemen:
 
The undersigned, [The Interpublic Group of Companies, Inc.][Name of Designated
Subsidiary], refers to the Credit Agreement dated as of July 18, 2008, amended
and restated as of April 23, 2010 and as further amended and restated as of May
31, 2011 (as amended or modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among The
Interpublic Group of Companies, Inc., certain Lenders parties thereto, JPMorgan
Chase Bank, N.A., as syndication agent, HSBC Bank USA, National Association,
Bank of America, N.A. and Banco Bilbao Vizcaya Argentaria, S.A., New York
Branch, as co-documentation agents, Citigroup Global Markets Inc. and J.P.
Morgan Securities LLC, as joint lead arrangers and joint book managers, and
Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
 
(i)           The Business Day of the Proposed Borrowing is _______________,
201_.
 
(ii)          The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances] [Eurocurrency Rate Advances].
 
(iii)         The aggregate amount of the Proposed Borrowing is
[$_______________][for a Revolving Credit Borrowing in a Committed Currency,
list currency and amount of Revolving Credit Borrowing].
 
(iv)         [The initial Interest Period for each Eurocurrency Rate Advance
made as part of the Proposed Borrowing is _____ month[s].]
 
(v)          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Revolving
Credit Borrowing:
 
(A)         the representations and warranties contained in Section 4.01 of the
Credit Agreement [and in the Designation Agreement of the undersigned] are
correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and
 
Credit Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
(B)          no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
 
Very truly yours,
     
[THE INTERPUBLIC GROUP OF
COMPANIES, INC.][DESIGNATED SUBSIDIARY]
     
By
     
Title:
 

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Credit Agreement dated as of July 18, 2008, amended and
restated as of April 23, 2010 and as further amended and restated as of May 31,
2011 (as amended or modified from time to time, the “Credit Agreement”) among
The Interpublic Group of Companies, Inc., a Delaware corporation (the
“Company”), the Lenders (as defined in the Credit Agreement), JPMorgan Chase
Bank, N.A., as syndication agent, HSBC Bank USA, National Association, Bank of
America, N.A. and Banco Bilbao Vizcaya Argentaria, S.A., New York Branch, as
co-documentation agents, Citigroup Global Markets Inc. and J.P. Morgan
Securities LLC, as joint lead arrangers and joint book managers, and Citibank,
N.A., as Agent for the Lenders (the “Agent”).  Terms defined in the Credit
Agreement and not defined herein are used herein with the same meaning.
 
The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:
 
1.           The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule I hereto of all
outstanding rights and obligations under the Credit Agreement held by the
Assignor on the date hereof (including, without limitation, all or a portion of
its Commitment, its Unissued Letter of Credit Commitment, the Advances owing to
it, its participations in Letters of Credit and any Note or Notes held by
it).  After giving effect to such sale and assignment, the amount of the
Assignee’s Revolving Credit Commitment and Letter of Credit Commitment and the
amount of the Advances owing to the Assignee will be as set forth on Schedule 1
hereto.
 
2.           The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or the performance or
observance by the Company of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note, if any, held by the Assignor [and requests that the
Agent exchange such Note for a new Note payable to the order of [the Assignee in
an amount equal to the Revolving Credit Commitment assumed by the Assignee
pursuant hereto or new Notes payable to the order of the Assignee in an amount
equal to the Revolving Credit Commitment assumed by the Assignee pursuant hereto
and] the Assignor in an amount equal to the Revolving Credit Commitment retained
by the Assignor under the Credit Agreement[, respectively,] as specified on
Schedule 1 hereto].
 
3.           The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.14 of the Credit Agreement.
 
Credit Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent.  The
effective date for this Assignment and Acceptance (the “Assignment Effective
Date”) shall be the date of acceptance hereof by the Agent, unless otherwise
specified on Schedule 1 hereto.
 
5.           Upon such acceptance and recording by the Agent, as of the
Assignment Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 2.11, 2.14 and 9.04 of the Credit
Agreement to the extent any claim thereunder relates to an event arising prior
to this Assignment and Acceptance) and be released from its obligations (other
than its obligations under Section 9.04(e) to the extent any claim thereunder
relates to an event arising prior to this Assignment and Acceptance) under the
Credit Agreement.
 
6.           Upon such acceptance and recording by the Agent, from and after the
Assignment Effective Date, the Agent shall make all payments under the Credit
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and facility fees with
respect thereto) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Notes for
periods prior to the Assignment Effective Date directly between themselves.
 
7.           This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
conflicts of law provisions that might require application of the laws of a
different jurisdiction.
 
8.           This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by facsimile shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 
2

--------------------------------------------------------------------------------

 
 
Schedule 1
to
Assignment and Acceptance
 
Percentage interest assigned:
_____%
   
Assignee’s Revolving Credit Commitment:
$______
   
Aggregate outstanding principal amount of Advances assigned:
$______
   
Principal amount of Note payable to Assignee:
$______
   
Principal amount of Note payable to Assignor:
$______
   
Assignee’s Letter of Credit Commitment:
$______

 
Assignment Effective Date*:                   _______________, 201_
 
[NAME OF ASSIGNOR], as Assignor
 
By
   
Title:
 
Dated:  _______________, 201_
 
[NAME OF ASSIGNEE], as Assignee
 
By
   
Title:
 
Dated:  _______________, 201_
 
Domestic Lending Office:
[Address]
 
Eurocurrency Lending Office:
[Address]

--------------------------------------------------------------------------------

*
This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 
 
3

--------------------------------------------------------------------------------

 
 
Accepted [and Approved]** this
__________ day of _______________, 201_
 
CITIBANK, N.A., as Agent
 
By
   
Title:



[Approved this_____ day
of _______________, 201_
 
THE INTERPUBLIC GROUP OF COMPANIES, INC.
 
By                                                        ]*
 

--------------------------------------------------------------------------------

**
Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of “Eligible Assignee”.

 
*
Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of “Eligible Assignee”.

 
 
4

--------------------------------------------------------------------------------

 
 

 
EXHIBIT D-1 - FORM OF
 
OPINION OF CLEARY
 
GOTTLIEB STEEN &
 
HAMILTON LLP

 
[Restatement Date]
 
The parties named as Lenders in
  the below-referenced Credit Agreement


Ladies and Gentlemen:
 
We have acted as special counsel to The Interpublic Group of Companies, Inc., a
Delaware corporation (the “Company”), in connection with that certain Credit
Agreement, dated as of July 18, 2008, amended and restated as of April 23, 2010
and as further amended and restated as of May 31, 2011 (the “Credit Agreement”),
among the Company, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
syndication agent, HSBC Bank USA, National Association, Bank of America, N.A.
and Banco Bilbao Vizcaya Argentaria, S.A., New York Branch, as co-documentation
agents, Citigroup Global Markets Inc. and J.P. Morgan Securities LLC, as joint
lead arrangers and joint book managers, and Citibank, N.A., as Agent for said
Lenders.  This opinion is furnished to you pursuant to Section 3.01(d)(iv) of
the Credit Agreement.
 
In arriving at the opinions expressed below, we have reviewed the following
documents:
 
 
(1)
an executed copy of the Credit Agreement;

 
 
(2)
executed copies of the Notes (as defined in the Credit Agreement), dated the
date hereof, of the Company payable to the Lenders named therein (the “Company
Notes”); and

 
 
(3)
the other documents furnished by the Company pursuant to Article III of the
Credit Agreement.

 
In addition, we have reviewed the originals or copies certified or otherwise
identified to our satisfaction of all such corporate records of the Company and
such other instruments and other certificates of public officials, officers and
representatives of the Company and such other persons, and we have made such
investigations of law, as we have deemed necessary as a basis for the opinions
expressed below.
 
In rendering the opinions expressed below, we have assumed the authenticity of
all documents submitted to us as originals and the conformity to the originals
of all documents submitted to us as copies.  In addition, we have assumed and
have not verified the accuracy as to factual matters of each document we have
reviewed (including, without limitation, the accuracy of the representations and
warranties of the Company in the Credit Agreement).
 
Based upon the foregoing and subject to the further assumptions and
qualifications set forth below, it is our opinion that:
 
1.           The Company has corporate power to enter into the Credit Agreement
and the Company Notes and to perform its obligations thereunder.
 
2.           The execution and delivery by the Company of the Credit Agreement
and the Company Notes have been duly authorized by all necessary corporate
action of the Company.
 
Credit Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
3.           The performance by the Company of its obligations under the Credit
Agreement and the Company Notes (a) does not require any consent, approval,
authorization, registration or qualification of or with any governmental
authority of the United States, the State of Delaware or the State of New York
and (b) does not result in a violation of any applicable United States federal
or New York State law, rule or regulation or the Delaware General Corporation
Law.
 
4.           The Credit Agreement is a valid, binding and enforceable agreement
of the Company.
 
5.           The Company Notes, after giving effect to the initial borrowing by
the Company under the Credit Agreement, will be valid, binding and enforceable
obligations of the Company.
 
Insofar as the foregoing opinions relate to the validity, binding effect or
enforceability of any agreement or obligation of the Company, (a) we have
assumed that each party to such agreement or obligation has satisfied those
legal requirements that are applicable to it to the extent necessary to make
such agreement or obligation enforceable against it (except that no such
assumption is made as to the Company regarding matters of the federal law of the
United States of America, the law of the State of New York or the General
Corporation Law of the State of Delaware that in our experience normally would
be applicable to general business entities with respect to such agreement or
obligation) and (b) such opinions are subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.
 
We express no opinion as to the applicability or effect of the laws of any
jurisdiction other than the State of New York wherein any Lender may be located
or wherein enforcement of the Credit Agreement or the Notes may be sought that
may limit the rates of interest which may be charged or collected.
 
We express no opinion as to (a) Section 2.15 of the Credit Agreement insofar as
it provides that any Lender purchasing a participation from another Lender
pursuant thereto may exercise set-off or similar rights with respect to such
participation or (b) Section 9.12 of the Credit Agreement.
 
We have assumed that any assignments made by or among the Lenders of their
rights and obligations under the Credit Agreement will not contravene New York
Judiciary Law Section 489 (which makes it a criminal offense to take an
assignment of a debt obligation with the intent of and for the purpose of
bringing an action or proceeding thereon).
 
We note that the designations in Section 9.13(a) of the Credit Agreement are
(notwithstanding the waiver in Section 9.13(b) of the Credit Agreement) subject
to the power of such federal court to transfer actions pursuant to 28 U.S.C.
§1404(a) or to dismiss such actions or proceedings on the grounds that such a
federal court is an inconvenient forum for such action or proceeding.
 
We note that the waiver of defenses contained in Section 7.02 of the Credit
Agreement may be ineffective to the extent that any such defense involves a
matter of public policy in New York.
 
With respect to the first sentence of Section 9.13(a) of the Credit Agreement,
we express no opinion as to the subject matter jurisdiction of any United States
federal court to adjudicate any action relating to the Credit Agreement where
jurisdiction based on diversity of citizenship under 28 U.S.C. §1332 does not
exist.
 
The opinion expressed in paragraph 3 above relates only to those laws, rules and
regulations that, in our experience, are normally applicable to general business
entities with respect to performance of transactions of the type referred to in
the Credit Agreement.
 
The foregoing opinions are limited to the law of the State of New York, the
General Corporation Law of the State of Delaware and the federal law of the
United States, but we express no opinion as to any state securities or Blue Sky
laws or United States federal securities laws.
 
 
2

--------------------------------------------------------------------------------

 
 
We are furnishing this opinion letter to you solely for your benefit in
connection with the Credit Agreement.  This opinion letter is not to be relied
on or furnished to any other person or used, circulated, quoted or otherwise
referred to for any other purpose.  Notwithstanding the foregoing, a copy of
this opinion letter may be furnished to, and relied upon by, your successors and
a permitted transferee who becomes a party to the Credit Agreement as a Lender
thereunder, and you or any such successor or transferee may show this opinion to
any governmental authority pursuant to requirements of applicable law or
regulations.  The opinions expressed herein are rendered on and as of the date
hereof, and we assume no obligation to advise you or any such transferee or
governmental authority or any other person, or to make any investigations, as to
any legal developments or factual matters arising subsequent to the date hereof
that might affect the opinions expressed herein.
 
Very truly yours,
 
CLEARY GOTTLIEB STEEN & HAMILTON LLP
 
By:
   
, a Partner

 
 
3

--------------------------------------------------------------------------------

 
 

 
EXHIBIT D-2 - FORM OF
 
OPINION OF IN-HOUSE
 
COUNSEL OF THE
 
COMPANY

 
[Restatement Date]
 
To each of the Lenders parties
to the Credit Agreement (as defined below),
among The Interpublic Group of Companies, Inc.,
said Lenders and Citibank, N.A.,
as Agent for said Lenders, and
to Citibank, N.A., as Agent



Credit Agreement


Ladies and Gentlemen:
 
This opinion is furnished to you pursuant to Section 3.01(d)(iv) of the Credit
Agreement dated as of July 18, 2008, amended and restated as of April 23, 2010
and as further amended and restated as of May 31, 2011 (the “Credit Agreement”),
among The Interpublic Group of Companies, Inc. (the “Company”), the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as syndication agent, HSBC Bank USA,
National Association, Bank of America, N.A. and Banco Bilbao Vizcaya Argentaria,
S.A., New York Branch, as co-documentation agents, Citigroup Global Markets Inc.
and J.P. Morgan Securities LLC, as joint lead arrangers and joint book managers,
and Citibank, N.A., as Agent for said Lenders.  Terms defined in the Credit
Agreement are used herein as therein defined.
 
I have acted as General Counsel for the Company in connection with the
preparation, execution and delivery of the Credit Agreement.
 
In arriving at the opinions expressed below, I have examined the following
documents:
 
(1)           An executed copy of the Credit Agreement.
 
(2)           The documents furnished by the Company pursuant to Article III of
the Credit Agreement.
 
(3)           A copy of the Restated Certificate of Incorporation of the Company
and all amendments thereto (the “Charter”).
 
(4)           A copy of the by-laws of the Company and all amendments thereto
(the “By-laws”).
 
(5)           A certificate of the Secretary of State of Delaware, dated
__________, 2011, attesting to the continued corporate existence and good
standing of the Company in that State.
 
Credit Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
In addition, I have examined the originals, or copies certified or otherwise
identified to my satisfaction, of such other corporate records of the Company,
certificates of public officials and of officers of the Company and such other
persons as I have deemed necessary as a basis for the opinions expressed below.
 
In rendering the opinions expressed below, I have assumed the authenticity of
all documents submitted to me as originals and the conformity to the originals
of all documents submitted to me as copies.  In addition, I have assumed and
have not verified the accuracy as to factual matters of each document I have
reviewed (including, without limitation, the accuracy of the representations and
warranties of the Company in the Credit Agreement).
 
Based upon the foregoing and subject to the further assumptions and
qualifications set forth below, it is my opinion that:
 
1.           The Company is a corporation validly existing and in good standing
under the laws of the State of Delaware.
 
2.           The execution, delivery and performance by the Company of the
Credit Agreement and the Notes to be delivered by it, and the consummation of
the transactions contemplated thereby, are within the Company’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Charter or the By-laws or (ii) any material contractual or
legal restriction known to me contained in any material document to which the
Company is a party or by which it is bound.  The Credit Agreement and the Notes
have been duly executed and delivered on behalf of the Company.
 
3.           To the best of my knowledge, no authorization, approval or other
action by, and no notice to or filing with, any third party is required for the
execution, delivery and performance by the Company of the Credit Agreement and
the Notes.
 
4.           To the best of my knowledge, there are no pending or overtly
threatened actions or proceedings against the Company or any of its Consolidated
Subsidiaries before any court, governmental agency or arbitrator that purport to
affect the validity, binding effect or enforceability of the Credit Agreement or
any of the Notes or the consummation of the transactions contemplated thereby
or, except as disclosed in the Company’s reports filed with the Securities and
Exchange Commission prior to the Restatement Date, that are likely to have a
materially adverse effect upon the financial condition or operations of the
Company and its Consolidated Subsidiaries taken as a whole.
 
With regard to clause (ii) of paragraph 2 above, I express no opinion as to
whether the deposit of cash into the L/C Cash Deposit Account would be
permissible under the applicable lien covenants (all of which permit the Company
to create liens in an amount based on its consolidated net worth) at the time
such cash is provided.
 
The foregoing opinions are limited to the law of the State of New York, the
General Corporation Law of the State of Delaware and the Federal law of the
United States.
 
I am furnishing this opinion letter to you solely for your benefit in connection
with the Credit Agreement.  This opinion letter is not to be used, circulated,
quoted or otherwise referred to for any other purpose.  Notwithstanding the
foregoing, a copy of this opinion letter may be furnished to, and relied upon
by, your successors and a permitted transferee who becomes a party to the Credit
Agreement as a Lender thereunder, and you or any such successor or transferee
may show this opinion to any governmental authority pursuant to requirements of
applicable law or regulations.  The opinions expressed herein are, however,
rendered on and as of the date hereof, and I assume no obligation to advise you
or any such transferee or governmental authority or any other person, or to make
any investigations, as to any legal developments or factual matters arising
subsequent to the date hereof that might affect the opinions expressed herein.
 
 
2

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
Nicholas J. Camera, General Counsel

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT E - FORM OF
DESIGNATION AGREEMENT
 
[DATE]
 
To each of the Lenders
parties to the Credit Agreement
(as defined below) and to Citibank, N.A.
as Agent for such Lenders
 

Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of July 18, 2008, amended and
restated as of April 23, 2010 and as further amended and restated as of May 31],
2011, among The Interpublic Group of Companies, Inc. (the “Company”), certain
other borrowers parties thereto, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as syndication agent, HSBC Bank USA, National Association, Bank of
America, N.A. and Banco Bilbao Vizcaya Argentaria, S.A., New York Branch, as
co-documentation agents, Citigroup Global Markets Inc. and J.P. Morgan
Securities LLC, as joint lead arrangers and joint book managers, and Citibank,
N.A., as Agent for said Lenders (the “Credit Agreement”).  Terms used herein and
defined in the Credit Agreement shall have the respective meanings ascribed to
such terms in the Credit Agreement.
 
Please be advised that the Company hereby designates its undersigned Subsidiary,
____________ (“Designated Subsidiary”), as a “Designated Subsidiary” under and
for all purposes of the Credit Agreement.
 
The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement.  In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:
 
(a)           The Designated Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of ______________________.
 
(b)           The execution, delivery and performance by the Designated
Subsidiary of this Designation Agreement, the Credit Agreement and the Notes to
be delivered by it are within the Designated Subsidiary’s corporate powers, have
been duly authorized by all necessary corporate action and do not contravene (i)
the Designated Subsidiary’s charter or by-laws or (ii) any law, rule or
regulation applicable to  the Designated Subsidiary or (iii) any material
contractual or legal restriction binding on the Designated Subsidiary.  The
Designation Agreement and the Notes delivered by it have been duly executed and
delivered on behalf of  the Designated Subsidiary.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement or the Notes to be delivered by it.
 
(d)           This Designation Agreement is, and the Notes to be delivered by
the Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms.
 
Credit Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
(e)           There is no pending or, to the knowledge of the Designated
Subsidiary , threatened action, suit, investigation or proceeding affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator which purports to affect the legality, validity or
enforceability of this Designation Agreement, the Credit Agreement or any Note
of the Designated Subsidiary.
 
The Designated Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices at 1114 Avenue of the Americas, New York, New
York  10036, Attention: __________ (the “Process Agent”) and the Designated
Subsidiary hereby irrevocably appoints the Process Agent to give any notice of
any such service of process, and agrees that the failure of the Process Agent to
give any notice of any such service that the Process Agent receives shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon.
 
The Company hereby accepts such appointment as Process Agent and agrees with you
that (i) the Company will maintain an office in New York, New York through the
Termination Date and will give the Agent prompt notice of any change of address
of the Company, (ii) the Company will perform its duties as Process Agent to
receive on behalf of the Designated Subsidiary service of copies of the summons
and complaint and any other process that are served upon the Company as Process
Agent in any action or proceeding in any New York State or federal court sitting
in New York City arising out of or relating to the Credit Agreement and (iii)
the Company will forward forthwith to the Designated Subsidiary at its address
at ___________________ or, if different, its then current address, copies of any
summons, complaint and other process which the Company received in connection
with its appointment as Process Agent.
 
This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without giving effect to conflicts of
law provisions that might require application of the laws of a different
jurisdiction.
 
Very truly yours,
   
THE INTERPUBLIC GROUP OF COMPANIES, INC.
   
By
   
Name:
 
Title:
   
[THE DESIGNATED SUBSIDIARY]
   
By
   
Name:
 
Title:



Credit Agreement
 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT F - FORM OF
ASSUMPTION AGREEMENT
 
Reference is made to the Credit Agreement dated as of July 18, 2008, amended and
restated as of April 23, 2010 and as further amended and restated as of May 31,
2011 (as amended or modified from time to time, the “Credit Agreement”) among
The Interpublic Group of Companies, Inc., a Delaware corporation (the
“Company”), the Lenders (as defined in the Credit Agreement), JPMorgan Chase
Bank, N.A., as syndication agent, HSBC Bank USA, National Association, Bank of
America, N.A. and Banco Bilbao Vizcaya Argentaria, S.A., New York Branch, as
co-documentation agents, Citigroup Global Markets Inc. and J.P. Morgan
Securities LLC, as joint lead arrangers and joint book managers, and Citibank,
N.A., as Agent for the Lenders (the “Agent”).  Terms defined in the Credit
Agreement and not defined herein are used herein with the same meaning.
 
The undersigned hereby agrees as follows:
 
1.           The undersigned proposes to become an Assuming Lender pursuant to
Section 2.18 of the Credit Agreement and, in that connection, hereby agrees with
the Agent and the Company that, after giving effect to the Increase Date, the
undersigned’s Revolving Credit Commitment will be $__________.
 
2.           The undersigned (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 4.01(e) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assumption Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under the Credit Agreement;
(iii) confirms that it is an Eligible Assignee; (iv) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (vi) attaches any U.S. Internal Revenue Service
forms required under Section 2.14 of the Credit Agreement.
 
3.           Following the execution of this Assumption Agreement, it will be
delivered to the Agent for acceptance and recording by the Agent.  The effective
date for this Assumption Agreement (the “Increase Date”) shall be __________,
20__.
 
4.           Upon such acceptance and recording by the Agent, as of the Increase
Date, the undersigned shall be a party to the Credit Agreement with a Revolving
Credit Commitment as set forth in Paragraph 1 above.
 
5.           This Assumption Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to
conflicts of law provisions that might require application of the laws of a
different jurisdiction.
 
6.           This Assumption Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Assumption Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Assumption Agreement.
 
Credit Agreement
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
executed by its officers thereunto duly authorized as of the date specified
thereon.
 
[NAME OF ASSUMING LENDER], as Assuming
Lender
   
By
  Title:    
Dated:  _________________, 20__
   
Domestic Lending Office:
   
Eurodollar Lending Office:



Accepted and Approved this
_____ day of __________, 20__
   
CITIBANK, N.A., as Agent
   
By
   
Title:
   
Approved this ___ day
of __________, 20__
   
THE INTERPUBLIC GROUP OF COMPANIES, INC.
   
By
   
Title:

 
 
2

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
U.S. $1,000,000,000
 
CREDIT AGREEMENT
 
Dated as of July 18, 2008
 
AMENDED AND RESTATED as of April 23, 2010
 
and as further AMENDED AND RESTATED as of May 31, 2011
 
Among
 
THE INTERPUBLIC GROUP OF COMPANIES, INC.
as Company


THE INITIAL LENDERS, INITIAL ISSUING BANKS AND SWING LINE BANK NAMED HEREIN
as Initial Lenders, Initial Issuing Banks and Swing Line Bank
 
CITIBANK, N.A.
as Administrative Agent
 
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
 
HSBC BANK USA, NATIONAL ASSOCIATION
BANK OF AMERICA, N.A.
and
BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH
as Co-Documentation Agents
 
and
 
CITIGROUP GLOBAL MARKETS INC.
and
J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Book Managers


Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1            
SECTION 1.01.  Certain Defined Terms
    1            
SECTION 1.02.  Computation of Time Periods
    13            
SECTION 1.03.  Accounting Terms
    13            
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
    14            
SECTION 2.01.  The Advances and Letters of Credit
    14            
SECTION 2.02.  Making the Advances
    15            
SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit
    16            
SECTION 2.04.  Fees
    18            
SECTION 2.05.  Optional Termination or Reduction of the Revolving Credit
Commitments
    19            
SECTION 2.06.  Repayment
    19            
SECTION 2.07.  Interest on Advances
    20            
SECTION 2.08.  Interest Rate Determination
    21            
SECTION 2.09.  Optional Conversion of Revolving Credit Advances
    22            
SECTION 2.10.  Prepayments of Advances
    22            
SECTION 2.11.  Increased Costs
    23            
SECTION 2.12.  Illegality
    24            
SECTION 2.13.  Payments and Computations
    25            
SECTION 2.14.  Taxes
    26            
SECTION 2.15.  Sharing of Payments, Etc.
    27            
SECTION 2.16.  Evidence of Debt
    28            
SECTION 2.17.  Use of Proceeds
    28            
SECTION 2.18.  Increase in the Aggregate Revolving Credit Commitments
    28            
SECTION 2.19.  Defaulting Lenders
    29  


 
i

--------------------------------------------------------------------------------

 
 
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
    30            
SECTION 3.01.  Conditions Precedent to Effectiveness of the Amendment and
Restatement
    30            
SECTION 3.02.  Initial Advance to Each Designated Subsidiary
    31            
SECTION 3.03.  Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase
    32            
SECTION 3.04.  Determinations Under Sections 3.01 and 3.02
    32            
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    32            
SECTION 4.01.  Representations and Warranties of the Company
    32            
ARTICLE V COVENANTS OF THE COMPANY
    34            
SECTION 5.01.  Affirmative Covenants
    34            
SECTION 5.02.  Negative Covenants
    37            
SECTION 5.03.  Financial Covenants
    40            
ARTICLE VI EVENTS OF DEFAULT
    41            
SECTION 6.01.  Events of Default
    41            
SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default
    43            
ARTICLE VII GUARANTY
    44            
SECTION 7.01.  Guaranty
    44            
SECTION 7.02.  Guaranty Absolute
    44            
SECTION 7.03.  Waivers and Acknowledgments
    45            
SECTION 7.04.  Subrogation
    46            
SECTION 7.05.  Continuing Guaranty; Assignments
    46            
ARTICLE VIII THE AGENT
    46            
SECTION 8.01.  Authorization and Authority
    46            
SECTION 8.02.  Agent Individually
    46            
SECTION 8.03.  Duties of Agent; Exculpatory Provisions
    47            
SECTION 8.04.  Reliance by Agent
    48            
SECTION 8.05.  Delegation of Duties
    48  


 
ii

--------------------------------------------------------------------------------

 
 
SECTION 8.06.  Resignation of Agent
    48            
SECTION 8.07.  Non-Reliance on Agent and Other Lenders
    49            
SECTION 8.08.  No Other Duties, etc
    50            
ARTICLE IX MISCELLANEOUS
    50            
SECTION 9.01.  Amendments, Etc.
    50            
SECTION 9.02.  Notices, Etc.
    50            
SECTION 9.03.  No Waiver; Remedies
    51            
SECTION 9.04.  Costs and Expenses
    51            
SECTION 9.05.  Right of Set-off
    53            
SECTION 9.06.  Binding Effect
    53            
SECTION 9.07.  Assignments and Participations
    53            
SECTION 9.08.  Confidentiality
    55            
SECTION 9.09.  Designated Subsidiaries
    56            
SECTION 9.10.  Governing Law
    56            
SECTION 9.11.  Execution in Counterparts
    56            
SECTION 9.12.  Judgment
    57            
SECTION 9.13.  Jurisdiction, Etc.
    57            
SECTION 9.14.  Substitution of Currency
    57            
SECTION 9.15.  No Liability Regarding Letters of Credit
    58            
SECTION 9.16.  Patriot Act Notification
    58            
SECTION 9.17.  No Fiduciary Duty
    58            
SECTION 9.18.  Waiver of Jury Trial
    59  

 
 
iii

--------------------------------------------------------------------------------

 
 
Schedules
         
Schedule I
-
List of Applicable Lending Offices
Schedule 2.01(c)
-
Existing Letters of Credit
     
Exhibits
         
Exhibit A
-
Form of Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Assignment and Acceptance
Exhibit D-1
-
Form of Opinion of Cleary Gottlieb Steen & Hamilton LLP
Exhibit D-2
-
Form of Opinion of In-House Counsel for the Company
Exhibit E
-
Form of Designation Agreement
Exhibit F
-
Form of Assumption Agreement

 
 
iv

--------------------------------------------------------------------------------

 